execution version

 







SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This Second Amendment to Revolving Credit Agreement (this “Amendment”) is
entered into as of February 17, 2016 by and among SunPower Corporation, a
Delaware corporation (the “Borrower”), SunPower Corporation, Systems, a Delaware
corporation, SunPower North America, LLC, a Delaware limited liability company,
and SunPower Capital, LLC, a Delaware limited liability company (collectively,
the “Subsidiary Guarantors” and together with the Borrower, the “Loan Parties”),
Credit Agricole Corporate and Investment Bank, as administrative agent for the
Lenders (in such capacity, the “Agent”), and the Lenders listed on the signature
pages hereof (the “Lenders”).

 

RECITALS

 

A. The Borrower, the Agent and the Lenders are parties to that certain Revolving
Credit Agreement, dated as of July 3, 2013 (as amended pursuant to that certain
First Amendment to Revolving Credit Agreement dated as of August 24, 2014 by and
among the Loan Parties, the Agent and the Lenders, as further amended pursuant
to this Amendment, and as it may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have provided a revolving credit
facility to the Borrower. Each capitalized term used herein, that is not defined
herein, shall have the meaning ascribed thereto in the Credit Agreement.

 

B. The Borrower has notified the Agent and the Lenders of its request to amend
the Credit Agreement as set forth below, but otherwise have the Credit Agreement
remain in full force and effect.

 

C. In accordance with section 9.02(b) (Waivers; Amendments) of the Credit
Agreement, the Borrower, the Agent and all of the Lenders have agreed to amend
the Credit Agreement, in accordance with the terms, and subject to the
conditions, set forth herein.

 

AGREEMENT

 

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

1. Amendments to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Credit Agreement is hereby amended
to delete the stricken text (indicated as set forth in the following example:
stricken text) and to add the underlined text (indicated as set forth in the
following example: underlined text) as set forth in the marked copy of the
Credit Agreement attached as Exhibit A hereto.

 

2. Representations and Warranties. Each Loan Party hereby represents and
warrants, as of the date of this Amendment, that:

 

a. The representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any

 

 

 

representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

b. The execution and delivery of this Amendment has been duly authorized by all
necessary organizational action of such Loan Party. This Amendment has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity;

 

c. The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, except to the extent that any such failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to such Loan Party, (c) will not violate or result in a default
under any other material indenture, agreement or other instrument binding upon
such Loan Party its assets, or give rise to a right thereunder to require any
payment to be made by such Loan Party, and (d) will not result in the creation
or imposition of any Lien on any asset of such Loan Party; and

 

d. No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result after giving effect to this
Agreement.

 

3. Ratification and Confirmation of Loan Documents; Exhibits to Credit
Agreement.

 

a. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not alter, modify, amend, or in any way
affect any of the terms, conditions, obligations, covenants, or agreements
contained in the Credit Agreement or any other Loan Document, and shall not
operate as a waiver of any right, power, or remedy of the Agent or any Lender
under the Credit Agreement or any other Loan Document.

 

b. Each Loan Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof, and hereby confirms and agrees that (i)
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party under the Loan Documents to which it is a party shall not be impaired
or affected and such Loan Documents and all promissory notes and all other
instruments, documents and agreements entered into by such Loan Party in
connection with such Loan Documents are, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects, and (ii) from
and after the Effective Date (as defined below), the Incremental Revolving
Credit Commitments established pursuant to Section 2.19 of the Credit Agreement
on the Effective Date shall constitute Commitments under, and shall be entitled
to all the benefits afforded by, the Credit Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the applicable
Loan Documents.

 

2 

 

c. Each Subsidiary Guarantor further agrees that nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Subsidiary Guarantor to any future amendment to the Credit
Agreement.

 

d. Upon the effectiveness of this Amendment, each Lender shall continue to be a
party to the Credit Agreement as a Lender. Each Lender’s Incremental Revolving
Credit Commitment for the period commencing on the Effective Date (as defined
below) shall be as set forth on the Amended Commitment Schedule, and the
Commitment Schedule shall be modified accordingly.

 

e. Attached hereto as Exhibit B-1 through Exhibit B-4, respectively, are an
amended and restated form of Compliance Certificate, a form of Issuance Notice,
a form of Letter of Credit Compliance Certificate and a form of Adherence
Agreement. Immediately upon the effectiveness of this Amendment, (i) the form of
Compliance Certificate attached as Exhibit C to the Credit Agreement will
automatically be deemed to have been amended and restated in the form attached
hereto as Exhibit B-1, and (ii) the Exhibits to the Credit Agreement will be
deemed to have been supplemented by adding such form of Issuance Notice as
Exhibit L, adding such form of Letter of Credit Compliance Certificate as
Exhibit M and adding such form of Adherence Agreement as Exhibit N, in each case
without any further actions being required.

 

4. Effectiveness. This Amendment shall become effective on the date first
written above (the “Effective Date”) only upon satisfaction of the following
conditions precedent on or prior to such date unless otherwise waived in writing
by the Lenders:

 

a. The Agent (or its counsel) shall have received (i) from each party hereto
either (x) a counterpart of this Amendment signed on behalf of such party or (y)
written evidence satisfactory to the Agent (which may include facsimile or .pdf
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment, (ii) from each party thereto either (x)
a counterpart of the First Amendment to Security Agreement dated as of the
Effective Date signed on behalf of such party or (y) written evidence
satisfactory to the Agent (which may include facsimile or .pdf transmission of a
signed signature page of such First Amendment to Security Agreement) that such
party has signed a counterpart of such First Amendment to Security Agreement,
and (iii) any promissory notes requested by a Lender pursuant to Section 2.07 of
the Credit Agreement.

 

b. The Agent shall have received an officer’s certificate from the Borrower,
dated the Effective Date, certifying that attached thereto is a true, complete
and correct copy of the Total Guaranteed LOC Facility (including all amendments
thereto).

 

c. The representations and warranties of the Loan Parties set forth herein shall
be true and correct in all material respects as of the Effective Date.

 

d. No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall be continuing as of the Effective Date.

 

e. The Agent shall have received written opinions (addressed to the Agent and
the Lenders and dated the Effective Date) of counsel to the Loan Parties with
regard to

 

3 

 

matters of New York and Delaware law, in each case in form and substance
reasonably satisfactory to the Agent.

 

f. The Agent shall have received (i) an officer’s certificate from each Loan
Party, dated the Effective Date, certifying that (A) attached thereto are true,
complete and correct copies of the certificate of incorporation and bylaws of
such Loan Party (or certifying that there have been no changes to such documents
since they were most recently delivered and certified to the Agent in connection
with the Credit Agreement), (B) attached thereto is a true, complete and correct
copy of the resolutions duly adopted by such Loan Party authorizing the
execution, delivery and performance of this Amendment and that such resolutions
have not been amended, modified, revoked or rescinded, and (C) such Loan Party
is able to pay its debts as they become due and that no action has been taken by
such Loan Party, its directors or officers in contemplation of the liquidation
or dissolution of such Loan Party as of the Effective Date, and (ii) a good
standing certificate for such Loan Party dated the Effective Date or a recent
date prior to the Effective Date satisfactory to the Agent from such Loan
Party’s jurisdiction of organization.

 

g. The Agent shall have received signature and incumbency certificates of the
officers of each Loan Party executing this Amendment, each dated as of the
Effective Date.

 

h. The Agent shall have received, on behalf of itself and the Lenders, an
executed solvency certificate signed by the chief financial officer of the
Borrower dated the Effective Date, in form and substance reasonably satisfactory
to the Agent.

 

i. The Agent (or its counsel) shall have received (x) a counterpart of the 2016
Fee Letter dated as of the Effective Date signed on behalf of each party
thereto, and (y) a counterpart of the 2016 Issuing Bank Fee Letter dated as of
the Effective Date signed on behalf of each party thereto.

 

j. The Agent and the Lenders shall have received from the Borrower all fees
required to be paid on or before the Effective Date, including the fees required
to be paid pursuant to the 2016 Fee Letter.

 

k. The Borrower shall have paid all reasonable and documented costs and expenses
of the Agent (including the fees and expenses of Linklaters LLP as special
counsel to the Lenders to the extent previously agreed) in connection with the
preparation, execution, delivery and administration of this Amendment.

 

l. The Agent shall have received from the Borrower (i) a new Schedule 5 to the
Credit Agreement, which shall list all of the Non-Controlled Subsidiaries as of
the Effective Date, and (ii) a new Schedule 6 to the Credit Agreement, which
shall list all of the Project Indebtedness as of the Effective Date and describe
in reasonable detail the financing facilities and other arrangements
establishing such Project Indebtedness.

 

m. The Loan Parties shall have taken any actions reasonably required by the
Agent to ensure and/or demonstrate that the security interests granted by the
applicable Loan Documents continue to be perfected First Priority Liens in the
Collateral after giving effect to the

 

4 

 

establishment of any new or increased Commitments on the Effective Date,
including, without limitation, compliance with Section 5.14 of the Credit
Agreement.

 

5. Miscellaneous.

 

a. The Loan Parties acknowledge and agree that the representations and
warranties set forth herein are material inducements to the Agent and the
Lenders to deliver this Amendment.

 

b. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective permitted successors and
assigns.

 

c. This Amendment is a Loan Document. Henceforth, this Amendment and the Credit
Agreement shall be read together as one document and the Credit Agreement shall
be modified accordingly. No course of dealing on the part of the Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by the Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by the Loan Parties of any provision of the Loan Documents shall not
affect any right of the Agent or the Lenders thereafter to demand strict
compliance and performance. Any suspension or waiver of a right must be in
writing signed by an officer of the Agent, and or the Lenders, as applicable. No
other person or entity, other than the Agent and the Lenders, shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third party beneficiary hereunder.

 

d. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without reference to conflicts of law rules. The
provisions of Section 9.09 and Section 9.11 of the Credit Agreement apply to
this Amendment mutatis mutandis as if they were incorporated herein.

 

e. If any provision of this Amendment or any of the other Loan Documents shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom, and the remaining
parts shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part thereof.

 

f. This Amendment may be executed in any number of counterparts, including by
electronic or facsimile transmission, each of which when so delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

5 

 

IN WITNESS WHEREOF, the Loan Parties, the Agent and the Lenders have caused this
Amendment to be executed as of the date first written above.

 

Borrower SUNPOWER CORPORATION     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Executive Vice President and Chief Financial
Officer      

 



 

 





 



Signature Page to Second Amendment to Revolving Credit Agreement

 

 

 

 

 

Subsidiary Guarantors SUNPOWER CORPORATION, SYSTEMS     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer          

SUNPOWER NORTH AMERICA, LLC     By:

/s/ Charles Boynton 

Name: Charles Boynton Title: Chief Financial Officer          

SUNPOWER CAPITAL, LLC     By:

/s/ Mandy Yang 

Name: Mandy Yang Title: Chief Financial Officer and Treasurer      

 

 

 





Signature Page to Second Amendment to Revolving Credit Agreement

 

 

 

 

 

 

Subsidiary Guarantors CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
individually and as Agent     By:

/s/ Lucie Campos Caresmel 

Name: Lucie Campos Caresmel Title: Director   By:

/s/ Kaye Ea 

Name: Kaye Ea Title: Managing Director      


 

 



 

 



Signature Page to Second Amendment to Revolving Credit Agreement

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender     By:

/s/ Marcus M. Tarkington 

Name: Marcus M. Tarkington Title: Director   By:

/s/ Dan Lazarov 

Name: Dan Lazarov Title: Director      




 

 





 



Signature Page to Second Amendment to Revolving Credit Agreement

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender     By:

/s/ Thomas Lo 

Name: Thomas Lo Title: Director      


 

 



 



Second Amendment to Revolving Credit Agreement

 

 

 

 

 

MIZUHO BANK, LTD.,
as a Lender     By:

/s/ Nelson Chang 

Name: Nelson Chang Title: Authorized Signatory      


 

 

 





Second Amendment to Revolving Credit Agreement

 



 

 

 

 

SANTANDER BANK, N.A., as a Lender     By:

/s/ Matthew Bartlett 

Name: Matthew Bartlett Title: Vice President      




 

 







Second Amendment to Revolving Credit Agreement

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,
as a Lender     By:

/s/ Sandip Sen 

Name: Sandip Sen Title: Vice President      




 

 







Second Amendment to Revolving Credit Agreement

 

 

 

 

 

 

Exhibit A

 

Amendment to Credit Agreement

 

See attached.

 

 



Second Amendment to Revolving Credit Agreement

 

 

 

 

 



CONFORMED COPY AFTER GIVING EFFECT
TO THE FIRSTSECOND AMENDMENT DATED AUGUST 26, 2014

 



 



 

 

 

 

 

 

REVOLVING CREDIT AGREEMENT

 

Dated as of July 3, 2013
as amended by the First Amendment dated as of August 26, 2014
and the Second Amendment dated as of February 17, 2016

 

Among

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders,

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent,

 

and

 

SUNPOWER CORPORATION,
as Borrower

 

____________________________

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Sole Lead Arranger and Sole Bookrunner

 

[image_003.jpg]

 

 

 

 

 

 

 



Table of Contents

 

(continued)

 

Page

  

ARTICLE I Definitions 1   SECTION 1.01. Defined Terms .1 SECTION 1.02.
Classification of Revolving Loans and Borrowings. 2736 SECTION 1.03. Terms
Generally. 2736 SECTION 1.04. Effectuation of Transactions. 2737 SECTION 1.05.
Accounting Terms; GAAP. 2737 SECTION 1.06. Exchange Rates; Currency Equivalents.
37 SECTION 1.07. Letter of Credit Amounts. 38 ARTICLE II The Credits 2838  
SECTION 2.01. Revolving Loan Commitments. 2838 SECTION 2.02. Revolving Loans and
Borrowings. 2839 SECTION 2.03. Requests for Borrowing. 2939 SECTION 2.04.
Funding of Borrowings. 3040 SECTION 2.05. Type; Interest Elections. 3141 SECTION
2.06. Termination and Reduction of Commitments. 3242 SECTION 2.07. Repayment of
Revolving Loans; Evidence of Debt. 3343 SECTION 2.08. Optional Prepayment of
Revolving Loans. 3344 SECTION 2.09. Mandatory Prepayment of Revolving Loans;
Application of Proceeds of Collateral and Payments after Event of Default. 3444
SECTION 2.10. Fees. 3545 SECTION 2.11. Interest. 3547 SECTION 2.12. Alternate
Rate of Interest. 3648 SECTION 2.13. Increased Costs. 3749 SECTION 2.14. Break
Funding Payments. 3850 SECTION 2.15. Taxes. 3951 SECTION 2.16. Payments
Generally; Allocation of Proceeds; Sharing of Set-offs. 4354 SECTION 2.17.
Mitigation Obligations; Replacement of Lenders. 4456 SECTION 2.18. Illegality.
4557

 

 

 

 



 



Table of Contents

 

(continued)

 

Page

 



SECTION 2.19. Increase in Commitments. 4557 SECTION 2.20. Change in Control.
4759 SECTION 2.21. Issuance of Letters of Credit and Purchase of Participations
Therein. 61 SECTION 2.22. Defaulting Lenders. 68 SECTION 2.23. Subsidiary
Applicants 72 SECTION 2.24. Guaranty by the Borrower. 73 ARTICLE III
Representations and Warranties 4975  SECTION 3.01. Organization; Powers. 4975
SECTION 3.02. Authorization; Enforceability. 4975 SECTION 3.03. Governmental
Approvals; No Conflicts. 4976 SECTION 3.04. Financial Condition. 4976 SECTION
3.05. Properties. 5076 SECTION 3.06. Litigation. 5076 SECTION 3.07. Compliance
with Laws and Agreements; Licenses and Permits. 5076 SECTION 3.08. Investment
Company Status. 5076 SECTION 3.09. Taxes. 5077 SECTION 3.10. ERISA. 5077 SECTION
3.11. Material Agreements. 5177 SECTION 3.12. Federal Reserve Regulations. 5177
SECTION 3.13. USA PATRIOT Act and Other Regulations. 5177 SECTION 3.14. Joint
Ventures. 5177 SECTION 3.15. Disclosure. 5177 SECTION 3.16. Solvency. 5178
SECTION 3.17. Matters Relating to Collateral. 5178 SECTION 3.18. No Material
Adverse Change. 5278 SECTION 3.19. Project Indebtedness. 5279 SECTION 3.20.
Anti-Corruption Laws and Sanctions. 79 ARTICLE IV Conditions 5279 

 



 ii

 

 

Table of Contents

 

(continued)

 

Page

 

SECTION 4.01. Borrowings Prior to the Restructuring Date. 5279 SECTION 4.02.
Closing Date. 5380 SECTION 4.03. BorrowingsCredit Extensions On or After the
Restructuring Date . 5481 ARTICLE V Affirmative Covenants 5583  SECTION 5.01.
Financial Statements and Other Information. 5583 SECTION 5.02. Leverage
Covenant. 5784 SECTION 5.03. Existence; Conduct of Business. 5784 SECTION 5.04.
Maintenance of Properties. 5784 SECTION 5.05. Compliance with Laws. 5785 SECTION
5.06. Use of Proceeds. 5785 SECTION 5.07. Insurance. 5785 SECTION 5.08. Sale and
Lease Back 58Transactions; Sales of Accounts . 85 SECTION 5.09. Books and
Records. 5886 SECTION 5.10. Inspection Rights. 5886 SECTION 5.11. Payment of
Taxes, Etc. 5986 SECTION 5.12. Minimum Consolidated Liquidity. 5987 SECTION
5.13. New Loan Parties. 5987 SECTION 5.14. Further Assurances. 5987 SECTION
5.15. Total Guaranteed LOC Facility Agreement. 87 ARTICLE VI Limitation on Liens
6088  ARTICLE VII Events of Default 6088  ARTICLE VIII The Agents 6594  ARTICLE
IX Miscellaneous 6897  SECTION 9.01. Notices. 6897 SECTION 9.02. Waivers;
Amendments. 7099 SECTION 9.03. Expenses; Indemnity; Damage Waiver. 72102 SECTION
9.04. Successors and Assigns. 73103 SECTION 9.05. Survival. 78108 SECTION 9.06.
Counterparts; Integration; Effectiveness. 78109

 



 iii

 

 

Table of Contents

 

(continued)

 

Page

 

SECTION 9.07. Severability. 79109 SECTION 9.08. Right of Setoff. 79109 SECTION
9.09. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. 79109 SECTION 9.10. Headings. 80111 SECTION 9.11. Confidentiality. 80111
SECTION 9.12. Several Obligations; Nonreliance; Violation of Law. 81111 SECTION
9.13. USA PATRIOT Act. 81112 SECTION 9.14. Interest Rate Limitation. 82112
SECTION 9.15. Additional Indebtedness. 82112 SECTION 9.16. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 113

 

 

SCHEDULES:

 

Schedule 1 Amended Commitment Schedule Schedule 2 Permitted Encumbrances
Schedule 3 Subsidiaries Schedule 4 Project Indebtedness as of the Restructuring
Date Schedule 5 Non-Controlled Subsidiaries Schedule 6 Project Indebtedness as
of the Second Amendment Effective Date     EXHIBITS:   Exhibit A Form of
Administrative Questionnaire Exhibit B Form of Assignment and Assumption Exhibit
C Form of Compliance Certificate Exhibit D Form of Closing Date Certificate
Exhibit E Form of Borrowing Request Exhibit F Form of Promissory Note Exhibit G
Form of Opinion of Counsel to the Borrower Exhibit H Form of Subsidiary Guaranty
Exhibit I Form of Parent Guaranty Exhibit J Form of Solvency Certificate Exhibit
K Form of Security Agreement Exhibit L Form of Issuance Notice Exhibit M Form of
Letter of Credit Compliance Certificate Exhibit N Form of Adherence Agreement  
 



 



 iv

 

 

 

REVOLVING CREDIT AGREEMENT

 

This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of July 3, 2013 (as
amended by the First Amendment dated as of August 26, 2014 and the Second
Amendment dated as of February 17, 2016, this “Agreement”) is made by and among
SunPower Corporation, a Delaware corporation (the “Borrower”), the financial
institutions parties hereto from time to time (the “Lenders”), and Crédit
Agricole Corporate and Investment Bank (“Crédit Agricole CIB”), as
Administrative Agent (in such capacity, the “Agent”) and as Security Agent (in
such capacity, the “Security Agent”).

 

RECITALS

 

The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and Letters of Credit from time to time prior to the Revolving
Credit Maturity Date in an initial aggregate principal amount at any time
outstanding not in excess of $250,000,000. The proceeds of the Revolving Loans
are to be used for general corporate purposes and for refinancing the Existing
Credit Agreement (as hereinafter defined), the proceeds of which will be used in
accordance with Section 5.06. The Lenders are willing to extend such credit to
the Borrower on the terms and subject to the conditions set forth herein.

 

Total S.A. has agreed to guarantee the obligations of the Borrower under this
Agreement until the Restructuring Date (as hereinafter defined).

 

On and after the Restructuring Date, all of the Obligations hereunder and under
the other Loan Documents will be secured by a First Priority Lien, granted to
Crédit Agricole Corporate and Investment BankCIB, as Security Agent for the
Lenders (in such capacity, the “Security Agent”), on behalf of the Lenders, on
the Loan Parties’ Eligible Assets (as hereinafter defined).

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms.. As used in this Agreement, the following terms
have the meanings specified below:

 

“2014 Debentures” means the $230 million 4.75% convertible debentures issued by
the Borrower and due April 2014.

 

“2015 Debentures” means the $250 million 4.50% debentures issued by the Borrower
and due March 2015.

 

 

 

“2016 Fee Letter” means the Fee Letter by and between the Agent and the
Borrower, dated February 17, 2016.

 

“2016 Issuing Bank Fee Letter” means the Fee Letter by and among the Initial
Issuing Banks and the Borrower, dated February 17, 2016.

 

“2018 Debentures” means the $300.0 million 0.75% debentures issued by the
Borrower and due June 2018.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accession Event” has the meaning assigned to such term in Section 5.13.

 

“Adherence Agreement” means an Adherence Agreement substantially in the form of
Exhibit N.

 

“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal
to the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

 

“Agents” means the Agent and the Security Agent.

 

“Agent Engagement Letter” means that certain Engagement Letter dated May 29,
2013 by and between the Borrower and the Agent.

 

“Agent Fees” has the meaning assigned to such term in Section 2.10(bd).

 

“Agent Parties” has the meaning assigned to such term in Section 9.01.

 

 2

 

“Agents” means the Agent and the Security Agent.

 

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a period of
one month commencing on such day (which rate shall in no event be less than
zero) plus 1%. If the Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Alternative Currency” means each of Canadian Dollars, Euros, Pounds Sterling,
Yen and each other currency that is approved in accordance with Section 1.07(b).

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Amended Commitment Schedule” means the Schedule attached hereto as Schedule 1
and identified as such, as such Schedule may be amended from time to time in
accordance with the terms of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption, including, but not limited to, the Foreign
Corrupt Practices Act of 1977 and the United Kingdom Bribery Act 2010, each as
amended, and the rules and regulations thereunder.

 

“Applicable LOC Rate” means, for any day on and after the Second Amendment
Effective Date, the percentage rate set forth in the table below opposite the
applicable Leverage Ratio as determined in accordance with such table based on
the Leverage Ratio reflected in the Compliance Certificate delivered as a
Restructuring CP (based on the Borrower’s reasonable good faith determination of
the Leverage Ratio) or in the most recent Compliance Certificate delivered to
the Agent pursuant to Section 5.01, as applicable:

 

 3

 


Leverage Ratio Applicable LOC Rate for Performance Letters of Credit Applicable
LOC Rate for all other Letters of Credit >4.0:1.0 1.20% 2.00% >3.0:1.0 but
[image_004.jpg]4.0:1.0 1.05% 1.75% [image_004.jpg]3.0:1.0 0.90% 1.50%

 

“Applicable Percentage” means, with respect to any Lender, athe percentage equal
to a fraction the numerator of which is the aggregate outstanding principal
amount of the Loansobtained by dividing (a) the Revolving Credit Exposure of
such Lender (or, if no LoansCredit Extensions are then outstanding, the
Revolving Credit Commitment) of such Lender and the denominator of which is the
aggregate outstanding principal amount of the Loans) by (b) the Aggregate
Revolving Credit Exposure (or, if no LoansCredit Extensions are then
outstanding, the Total Revolving Credit Commitment) of all Lenders.

 

“Applicable Rate” means (i) for any day before the Restructuring Date, (a) with
respect to any LIBO Rate Loan, 0.60%, (b) with respect to any ABR Loan, 0.25%,
and (c) with respect to the Commitment Fees, 0.06%, and (ii) for any day on and
after the Restructuring Date, the percentage rate set forth in the table below
opposite the applicable Leverage Ratio as determined in accordance with such
table based on the Leverage Ratio reflected in the Compliance Certificate
delivered as a Restructuring CP (based on the Borrower’s reasonable good faith
determination of the Leverage Ratio) or in the most recent Compliance
Certificate delivered to the Agent pursuant to Section 5.01, as applicable:

 


Leverage Ratio Applicable Rate for LIBO Rate Loan Applicable Rate for ABR Loan
Commitment Fee >4.0:1.0 2.00% 1.00% 0.35% >3.0:1.0 but [image_004.jpg]4.0:1.0
1.75% 0.75% 0.30% [image_004.jpg]3.0:1.0 1.50% 0.50% 0.25%

 

For purposes of clause (ii) above, the Applicable Rate shall automatically be
adjusted after the Restructuring Date as determined in accordance with the
foregoing table based on the Leverage Ratio reflected in the most recent
Compliance Certificate delivered to the Agent pursuant to Section 5.01, with
adjustments, if any, to the Applicable Rate being effective one Business Day
after the Agent has received the applicable Compliance Certificate; provided
that, if the Borrower fails to deliver a Compliance Certificate to the Agent
within one Business Day after the time required pursuant to Section 5.01, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table commencing on such Business Day until one Business Day after
such Compliance

 

 4

 

Certificate is so delivered. If the Leverage Ratio reflected in the Compliance
Certificate delivered as a Restructuring CP (based on the Borrower’s reasonable
good faith determination of the Leverage Ratio) is different than the Leverage
Ratio reflected in the Compliance Certificate subsequently delivered to the
Agent pursuant to Section 5.01 for that same fiscal period, the Applicable Rate
for the period commencing on the Restructuring Date shall be adjusted
accordingly based on the Leverage Ratio reflected in the subsequent Compliance
Certificate, with such adjustment being applied with retroactive effect for such
period.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banks” means (a) the Issuing Banks and the Lenders listed on the Commitment
Schedule, (b) any Issuing Bank that shall have become a party hereto pursuant to
Section 2.21(h), and (c) any Lender that shall have become a party hereto
pursuant to an Assignment and Assumption. For the avoidance of doubt, references
herein to Banks shall not include any Issuing Bank that ceases to be a party
hereto pursuant to Section 2.21(h) or any Lender that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board, managers or committee of such Person serving a similar
function.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

 5

 

“Borrowing” means any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.

 

“Business Day” means a day of the year other than (a) Saturdays, (b) Sundays or
(c) any day on which banks are required or authorized by law to close in either
or both of New York or Paris, France; provided that, when used in connection
with a LIBO Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent and the applicable Issuing Bank (and “Cash Collateralization” has a
corresponding meaning). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support. At the request of the applicable Issuing Bank, if any Letter of
Credit issued by such Issuing Bank is required to be Cash Collateralized
hereunder and is denominated in an Alternative Currency, Borrower shall post
such Cash Collateral in the same Alternative Currency as the Letter of Credit to
be Cash Collateralized.

 

“Change in Control” means Total S.A. shall fail to directly or indirectly
beneficially own or control at least 50.1% of the voting power represented by
the issued and outstanding Equity Interests of the Borrower.

 

“Change in Control Amendment” means a Change in Control Amendment implementing
the adoption of a Substitute Basis.

 

“Change in Control Amendment Date” has the meaning assigned to such term in
Section 2.20(b).

 

“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Agent or any Lender (or, for
purposes of Section 2.13(b), by any

 

 6

 

lending office of such Lender or by the corporation controlling such Lender, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority (provided that compliance with such
request, guideline or directive is in accord with the general practice of
Persons to whom such request, guideline or directive is intended to apply) made
or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case referred to in clause (i) or (ii) be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Class,” when used in reference to any Loan or Borrowing hereunder, refers to
whether such Loan is, or the Loans comprising such Borrowing are, a Revolving
Loan or an Other Revolving Loan.

 

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.

 

“Collateral” means, collectively, all of the assets and property in which Liens
are granted or purported to be granted pursuant to the Collateral Documents as
security for the Obligations.

 

“Collateral Documents” means the Security Agreement, the Control Agreement and
all other instruments or documents delivered by any Loan Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to the Agent, on
behalf of the Lenders, a Lien on the Collateral.

 

“Collateralized Letter of Credit” means any Letter of Credit for which the
Borrower has provided Cash Collateral or backstop letters of credit satisfactory
to the applicable Issuing Bank and the Required Lenders in an amount equal to
the Minimum Collateral Amount.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

 7

 

“Commitment Schedule” means (a) for the period prior to the Second Amendment
Date, the Schedule attached as Schedule 1 to this Agreement as in effect prior
to the Second Amendment Date, and (b) for the period commencing on the Second
Amendment Effective Date and thereafter, the Amended Commitment Schedule. On and
after the Second Amendment Effective Date, all references to the “Commitment
Schedule” in the Loan Documents shall mean the Commitment Schedule as modified
by the Amended Commitment Schedule.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1 and
identified as such.

 

“Commitment Schedule” means

 

“Communications” has the meaning assigned to such term in Section 9.01(e)(ii).

 

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit C, as amended on the Second
Amendment Effective Date.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Liquidity” means in respect of the Borrower as of any date of
determination, on a consolidated basis, the aggregate amount of the Borrower’s
unrestricted cash and cash equivalents, short-term investments, and the unused
Revolving Credit Commitments (which shall be deemed to be $0 for purposes of
determining compliance with this covenant if the Borrower is not in compliance
with Section 5.02 or if any Unpaid Debentures Amount is outstanding as of such
date) as of such date.

 

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to the Security Agent and executed by the Security Agent, the
financial institution at which the Deposit Account is maintained, and each Loan
Party pursuant to which such financial institution confirms and acknowledges the
security interest of the Security Agent (or its appointed agent) in such
account, and agrees that the financial institution will comply with instructions
originated by the Security Agent (or its appointed agent) as to disposition of
funds in such account, in accordance with the terms of such agreement.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Loan or the issuing, reissuing or
extension of a Letter of Credit.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

 8

 

“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit (including funding all or any portion of its Loans) or pay to the
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date on which such credit is required to be
extended, or such payment is required to be made, by it hereunder, (b) has
notified the Agent, any Issuing Bank or the Borrower in writing that it does not
intend to satisfy any such obligations or has made a public statement with
respect to any such obligations hereunder or generally with respect to all
agreements in which it commits to extend credit or, (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), (d) has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a direct or indirect parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained by and in the name of each of the Loan Parties in the United States
of America with Bank of America, N.A. or another banking institution selected by
the Borrower and reasonably acceptable to the Security Agent.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Issuing Bank at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

 9

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized under the laws of the United States of America, any state thereof
or in the District of Columbia, including any Person acquired directly or
indirectly by the Borrower which becomes a Domestic Subsidiary.

 

“EBITDA” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries (other than Project Finance Subsidiaries with
obligations in respect of Project Indebtedness, excluding gains or losses
attributable to noncontrolling interests) on a consolidated basis and without
duplication, with each component thereof (other than clause (m)) determined in
accordance with GAAP consistently applied by the Borrower for such period
(except as otherwise required by GAAP): (a) consolidated net income attributable
to stockholders; plus (b) any deduction for (or less any gain from) income or
franchise taxes included in determining such consolidated net income; plus (c)
interest expense deducted in determining such consolidated net income; plus (d)
amortization and depreciation expense deducted in determining such consolidated
net income; plus (e) any non-recurring charges and any non-cash charges
resulting from application of GAAP insofar as GAAP requires a charge against
earnings for the impairment of goodwill and other acquisition related charges to
the extent deducted in determining such consolidated net income and not added
back pursuant to another clause of this definition; plus (f) any non-cash
expenses that arose in connection with the grant of equity or equity-based
awards to officers, directors, employees and consultants of the Borrower and
such Subsidiaries and were deducted in determining such consolidated net income;
plus (g) non-cash restructuring charges; plus (h) non-cash charges related to
negative mark-to-market valuation adjustments as may be required by GAAP from
time to time; plus (i) non-cash charges arising from changes in GAAP occurring
after the date hereof; less (j)(x) non-cash adjustments related to positive
mark-to-market valuation adjustments as may be required by GAAP from time to
time and (y) any non-recurring or extraordinary gains; less (k) other quarterly
cash and non-cash adjustments that are deemed by the controller and chief
financial officer of the Borrower not to be part of the normal course of
business and not necessary to reflect the regular, ongoing operations of the
Borrower and such Subsidiaries; plus (l) the aggregate cash proceeds received by
Borrower and its Subsidiaries in connection with Sale and Lease Back
Transactions permitted under Section 5.08 minus the aggregate cost value of
building the projects sold pursuant to such Sale and Lease Back Transactions,
plus (m) without duplication, (i) in case of any Utility and Commercial
Transaction which results in the Borrower and its Subsidiaries owning, directly
or indirectly, Equity Interests in a Transaction Subsidiary the accounts of
which are not consolidated with (or will, pursuant to such Utility and
Commercial Transaction, cease to be consolidated with) those of the Borrower in
its consolidated financial statements in accordance with GAAP, the commercial
value of such Transaction Subsidiary as of the date of such transaction
(excluding the value of any Equity Interests retained by the Borrower or any of
its Subsidiaries directly or indirectly in such Transaction Subsidiary as of
such date), as adjusted to reflect the proportion of project capital sold, or
(ii) in case of any Utility and Commercial Transaction which results in the
Borrower and its Subsidiaries owning, directly or indirectly, Equity Interests
in a Transaction Subsidiary the accounts of which will be consolidated with
those of the Borrower in its consolidated financial statements in

 

 10

 

accordance with GAAP, the commercial value of such Transaction Subsidiary as of
the date of such transaction multiplied by the percentage of the total Equity
Interests in such Transaction Subsidiary sold pursuant to such transaction (it
being understood and agreed that (1) any add-backs pursuant to this clause (m)
shall be reasonably determined by the controller and the chief financial officer
of the Borrower on a basis consistent with the methodology and calculations set
forth in the presentation materials provided to the Lenders prior to the First
Amendment Effective Date and shall be described in reasonable detail in each
applicable Compliance Certificate, (2) any add-back pursuant to this clause (m)
shall be net of any prior add-backs pursuant to this clause (m) relating to the
same Utility and Commercial Transaction, and (3) except for any adjustments
and/or add-backs pursuant to clauses (m)(i) and (m)(ii) above, each Transaction
Subsidiary and any Equity Interests retained (directly or indirectly) by the
Borrower and its Subsidiaries therein shall be excluded from the calculation of
EBITDA for all periods after the relevant Utility and Commercial Transaction).
As used in this definition, “non-cash charge” shall mean that portion of any
charge in respect of which no cash is paid during the applicable period (whether
or not cash is paid with respect to such charge in a subsequent period).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assets” means assets of the type described in Section 2.1 of the
Security Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) an
Approved Fund; provided that neither the Borrower nor any Affiliate thereof
shall qualify as an Eligible Assignee.

 

“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

 11

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA, or that, together with the Borrower, is treated as a single employer
under Section 414(b), or (c), (m) or (o) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) a determination that any Plan or Multiemployer Plan is,
or is expected to be, in at-risk status (within the meaning of Title IV of
ERISA), or (i) the filing of a notice of intent to terminate or the termination
of any Plan under Section 4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipienta Recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) (i) income or franchise Taxes imposed
on (or measured by) its net income by the jurisdiction under the laws of which
such recipientRecipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) Other Connection Taxes, (b) any branch profits Taxes imposed by the
United States of America or any similar tax imposed

 

 12

 

by any other jurisdiction in which such recipientRecipient is located, (c) in
the case of a Lender, any U.S. Federal withholding Taxes attributable to such
Lender’s failure to comply with Section 2.15(f), (d) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.17(b), any U.S.
Federal withholding Tax that is imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement (or designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.15(a) and (e) any U.S. Federal
withholding Taxes imposed by FATCA.

 

“Exiting Lender” means a Lender who declines to participate in making Revolving
Loans available on a Substitute Basis.

 

“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
September 27, 2011, as amended from time to time prior to the Closing Date, by
and among the Borrower, the financial institutions parties thereto from time to
time as lenders, and Crédit Agricole Corporate and Investment BankCIB, as
administrative agent.

 

“Exiting Bank” means an Issuing Bank or a Lender who declines to participate in
making its Revolving Credit Commitment or Issuing Bank Commitment available on a
Substitute Basis.

 

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Agent
from three federal funds brokers of recognized standing selected by the
Borrower.

 



 

 13

 

  



“Fee Letters” means (i) that certain Upfront Fee Letter dated May 29, 2013 by
and among the Borrower and the Agent and, (ii) the Agent Engagement Letter,
(iii) the 2016 Fee Letter and (iv) the 2016 Issuing Bank Fee Letter.

 

“Fees” means the Commitment Fees and, the Agent Fees, the fees referred to in
Section 4(j) of the Second Amendment, and all other fees contemplated by
Section 2.10.

 

“Financial Indebtedness” of the Borrower and any of its Subsidiaries shall mean,
without duplication, all Indebtedness of such Person other than (i) all
obligations to pay the deferred purchase price of property or services, (ii) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (iii)
Indebtedness in connection with the factoring of the accounts receivable of the
Borrower or any Subsidiary in respect of rebates from U.S. Governmental
Authorities pursuant to the Tech Credit Agreement in the ordinary course of
business, (iv) intercompany liabilities (but including liabilities to a
non-Subsidiary Affiliate) maturing within 365 days of the incurrence thereof,
(v) Project Indebtedness, and (vi) all guaranty obligations with respect to the
types of Indebtedness listed in clauses (i) through (v) above.

 

“Financial Letter of Credit” means any letter of credit other than a Performance
Letter of Credit.

 

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

 

“First Amendment” means the First Amendment to Revolving Credit Agreement
relating to this Agreement dated on or aboutas of August 26, 2014, by and
amountamong the Borrower, the Agent and the Lenders listed on the signature
pages thereof.

 

“First Amendment Effective Date” means the “Effective Date” under and as defined
in the First Amendment.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over any other Lien on such Collateral (other than Permitted
Collateral Encumbrances, which by operation of law or contract would have
priority over the Liens securing the Obligations).

 

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

 14

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Obligations with respect to Letters of Credit issued by such
Issuing Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 5.02, subject to the
proviso in Section 1.05.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.24.

 

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04.

 

“Incremental Lender” means (i) each Lender with an Incremental Revolving Credit
Commitment or an outstanding Incremental Revolving Loan and (ii) each Lender
with an Other Revolving Credit Commitment or an outstanding Other Revolving
LoanCredit Exposure.

 

“Incremental Revolving Credit Amount” means, at any time, the excess, if any, of
(a) $50,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Other Revolving Credit Commitments established prior to
such time pursuant to Section 2.19 $0.

 

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably

 

 15

 

satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Lenders.

 

“Incremental Revolving Credit Borrowing” means a Borrowing comprised of
Incremental Revolving Loans.

 

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Credit Exposure” means, with respect to any Incremental
Lender at any time, the sum of (i) the aggregate principal amount at such time
of all outstanding Incremental Revolving Loans of such Incremental Lender and
(ii) the aggregate amount at such time of all participations by such Incremental
Lender in any outstanding Letters of Credit or unreimbursed drawings under
Letters of Credit.

 

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b).

 

“Indebtedness” shall mean and include the aggregate amount ofmeans, as applied
to any Person, without duplication (i) all obligations for borrowed money, (ii)
all obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) all obligations to pay the deferred purchase price of
property or services (other than accounts payable and accrued expenses incurred
in the ordinary course of business determined in accordance with GAAP), (iv) all
obligations with respect to capital leases, (v) all obligations created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (vi) all non-contingent
reimbursement and other payment obligations in respect of letters of credit and
similar surety instruments (including construction performance bonds), and
(vii) all guarantythe face amount of any Letter of Credit issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings (but only to the extent such Letter of Credit has not been Cash
Collateralized), (viii) the face amount of any Financial Letter of Credit issued
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings (but only to the extent such Financial Letter of
Credit has not been fully cash collateralized), (ix) any obligations with
respect to the types oftax equity or similar financing arrangements, and (x) (1)
the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another, (2)
any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof, and (3) any liability (contingent or otherwise) of such Person
for an obligation of another Person with respect to Indebtedness listed in
clauses (i) through (viix) above., including any agreement (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or

 

 16

 

otherwise) or (b) to maintain the solvency or any balance sheet item, level of
income or financial condition of such other Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning set forth in Section 9.11.

 

“Initial Issuing Bank” means each Person having an Issuing Bank Commitment as of
the Second Amendment Effective Date, in each case as specified on the Amended
Commitment Schedule as of such date.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Revolving
Credit Maturity Date (or, in the case of any Other Revolving Loan, the final
maturity date thereof as specified in the applicable Incremental Revolving
Credit Assumption Agreement), and (b) with respect to any LIBO Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBO Rate Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period (or if such day is not a Business Day, the
next succeeding Business Day).

 

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
L.

 

“Issuing Bank” means each Initial Issuing Bank in its capacity as the issuer of
Letters of Credit hereunder and any additional Issuing Bank that becomes a

 

 17

 

party hereto in accordance with Section 2.21(h) (in which case the term “Issuing
Bank” when used with respect to any particular Letter of Credit, refers to the
applicable Issuing Bank that is requested to issue or has issued such Letter of
Credit) and, in each case, their respective successors in such capacities as
provided hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by any of its branches or Affiliates
(whether domestic or foreign), in which case the term “Issuing Bank” shall
include any such branches or Affiliates with respect to any Letter of Credit
issued by such branches or Affiliates.

 

“Issuing Bank Commitment” means, with respect to each Issuing Bank, the amount
specified as such Issuing Bank’s Issuing Bank Commitment on the Commitment
Schedule, as such amount may be updated from time to time by the Agent, the
Borrower and such Issuing Bank.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lenders” means the Persons listed as Lenders on the Commitment Schedule and any
other Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption.

 

“Letter of Credit” means a standby letter of credit issued or to be issued by
any Issuing Bank pursuant to this Agreement in such form as such Issuing Bank
may approve in its reasonable discretion.

 

“Letter of Credit Commitment Period” means the period from the Second Amendment
Effective Date to but excluding the Letter of Credit Expiration Date.

 

“Letter of Credit Compliance Certificate” means a certificate of a Financial
Officer of the Borrower substantially in the form of Exhibit M which shall
(i) specify in reasonable detail (a) the aggregate unused and available
“Commitment Amount” under and as defined in the Total Guaranteed LOC Facility
Agreement (i.e., the Total Guaranteed LOC Available Amount), (b) the scheduled
maturity date of the Total Guaranteed LOC Facility Agreement and, if different,
such “Commitment Amount”, (c) the names of the Issuing Bank, the applicant and
the beneficiary, the face amount, the expiration date and the amount and type of
Cash Collateral, if any, in respect of each outstanding Letter of Credit, (d)
whether each outstanding Letter of Credit is (1) of a type permitted to be
issued under the Total Guaranteed LOC Facility Agreement and (2) eligible to be
backstopped by a letter of credit issued thereunder, (e) the Letter of Credit
Usage, (f) the Uncollateralized Letter of Credit Usage, and (g) the Total
Guaranteed LOC Minimum Amount, in each case as of the date of such certificate,
and (ii) confirm that, as of the date of such certificate, the Total Guaranteed
LOC Available Amount exceeds the Total Guaranteed LOC Minimum Amount.

 

“Letter of Credit Disbursement” means the making of any payment by the Issuing
Bank under a Letter of Credit in the amount of such payment, and the making of

 

 18

 

any payment by a Lender for the account of the Issuing Bank under Section
2.21(e) on account of an unreimbursed drawing on a Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day); provided that, with the
consent of the applicable Issuing Bank, a Letter of Credit may expire after such
day, but in no event later than 180 days thereafter, subject to Section 2.21(a).

 

“Letter of Credit Sublimit” means, as at any date of determination, the lesser
of (i) $200,000,000 and (ii) the Total Revolving Credit Commitment then in
effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the Dollar Equivalent of the maximum aggregate amount which is, or at any time
thereafter may become, available for drawing under all Letters of Credit then
outstanding, and (ii) the Dollar Equivalent of the aggregate amount of all
drawings under Letters of Credit honored by any Issuing Bank and not theretofore
reimbursed by or on behalf of Borrower (including through Revolving Loans).

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Financial Indebtedness as of such day (less the Unpaid
Debentures Amount, if any, as of such day) to EBITDA for the period of four
consecutive fiscal quarters ending on such day.

 

“LIBO Rate” means, with respect to any Interest Period, the rate which is quoted
for that Interest Period on the relevant page on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) at or about 11.00 a.m. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period as being the
interest rate offered in the London Interbank Market for deposits in the
relevant currency for the same period as the relevant Interest Period (or, if
the periods are not the same, such rate determined by the Agent by reference to
the rates offered for the next longest period to the Interest Period, if any);
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum reasonably determined by the Agent to be the average of
the rates per annum at which deposits in the relevant currency are offered for
such relevant Interest Period by the Reference Banks at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
such Interest Period. If the LIBO Rate (as determined pursuant to the foregoing
provisions of this definition) for any Interest Period is below zero, then the
LIBO Rate for such Interest Period shall be deemed to be zero.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
deposit arrangement, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any

 

 19

 

of the foregoing) relating to such asset, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, the Parent Guaranty, the Subsidiary
Guaranty, the Collateral Documents, each Fee Letter, and any promissory notes
issued pursuant to this Agreement, any documents or certificates executed by the
Borrower in favor of any Issuing Bank relating to Letters of Credit, and each
Adherence Agreement. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto.

 

“Loan Party” means the Borrower and each of its Subsidiaries that is a party to
a Loan DocumentSubsidiary Guarantor, and “Loan Parties” shall mean all such
Persons, collectively.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents, or (c) the ability of any Loan Party or any Subsidiary Applicant
to perform its obligations under the Loan Documents.

 

“Material Domestic Subsidiary” means a Material Subsidiary that is also a
Domestic Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Revolving Loans and
Letters of Credit) for borrowed money (including notes, bonds and other similar
instruments) and reimbursement obligations in respect of drawn letters of credit
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount outstanding exceeding $50,000,000.

 

“Material Subsidiary” means (a) SunPower Corporation, Systems, (b) SunPower
North America, LLC and (c) any other Subsidiary now existing or hereafter
acquired or formed by the Borrower which, on a consolidated basis for such
Subsidiary and its Subsidiaries, (i) for the most recently completed fiscal year
accounted for 10.0% or more of the consolidated revenues of the Borrower and its
Subsidiaries or (ii) as at the end of such fiscal year, was the owner of assets
with a book value equal to or greater than 10.0% of the book value of the
consolidated assets of the Borrower and its Subsidiaries.

 

“Minimum Collateral Amount” means, at any time, in respect of any Letter of
Credit (i) with respect to Cash Collateral consisting of Cash or Deposit Account
balances or back-to-back letters of credit in form and substance, and from an
issuer, satisfactory to the applicable Issuing Bank, an amount equal to 105.0%
of the then

 

 20

 

undrawn and unexpired amount of such Letter of Credit, and (ii) otherwise, an
amount determined by the Agent, the applicable Issuing Bank and the Required
Lenders in their sole discretion.

 

“Minimum Fronting Exposure Collateral Amount” means, at any time, in respect of
any Defaulting Lender with respect to Cash Collateral consisting of Cash or
Deposit Account balances or back-to-back letters of credit in form and
substance, and from an issuer, satisfactory to the applicable Issuing Bank, an
amount equal to 101.5% of the Fronting Exposure of such Issuing Bank relating to
such Defaulting Lender with respect to all Letters of Credit issued by such
Issuing Bank and outstanding at such time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA then, or at any time during the previous five years
maintained for, or contributed to (or for which there was an obligation to
contribute) on behalf of, employees of the Borrower or any ERISA Affiliate.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(cd).

 

“Non-Controlled Subsidiary” means, at any time, any Subsidiary not controlled by
Borrower (including, as of the Second Amendment Effective Date, those Persons
listed on Schedule 5). The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Project Finance Subsidiary” means any Subsidiary other than a Project
Finance Subsidiary.

 

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of each Loan Party and each Subsidiary Applicant from time to time owing
to the Agent, any Issuing Bank or any Lender, under or in connection with this
Agreement or any other Loan Document, in each case whether primary, secondary,
direct, indirect, contingent, fixed or otherwise, including reimbursement of
amounts drawn under Letters of Credit and interest accruing at the rate provided
in the applicable Loan Document on or after the commencement of any bankruptcy
or insolvency proceeding, whether or not allowed or allowable.

 

 21

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

 

“Other Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Other Revolving Loans to the
Borrower.

 

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.19(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent Guarantor” means Total S.A., a société anonyme organized under the laws
of the Republic of France.

 

“Parent Guaranty” means the guaranty executed by the Parent Guarantor in favor
of the Agent and substantially in the form attached hereto as Exhibit I.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Letter of Credit” means (a) a letter of credit issued to secure
ordinary course performance obligations, (b) a letter of credit issued to back a
bank guarantee, surety bond, performance bond or other similar obligations
issued to support ordinary course performance obligations, and (c) a letter of
credit that is classified as a performance standby letter of credit by the Board
of Governors of the Federal Reserve System or by the Office of the Comptroller
of the Currency of the United States, and, in each case, not a letter of credit
to support financial obligations.

 

“Permitted Collateral Encumbrances” means:

 

 22

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in good faith;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;

 

(c) judgment liens in respect of judgments that do not constitute an Event of
Default;

 

(d) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(e) Liens that arise by operation of law for amounts not yet due;

 

(f) the Lien existing on the Closing Date in favor of Norsun AS granted by the
Borrower in October 2012, covering up to $20,000,000 of the Borrower’s accounts
receivables; and

 

(g) existing and future Liens in favor of the Borrower’s bonding company
covering materials, contracts, receivables, and other assets which are related
to, or arise out of, contracts which are bonded by that bonding company in the
ordinary course of the Borrower’s business as conducted from time to time.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in good faith;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
hazardous material or to health and safety matters, in each case in the ordinary
course of business as conducted from time to time;

 

 23

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default;

 

(f) easements, zoning restrictions, rights-of-way, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g) Liens on property or assets of the Borrower or any Subsidiary existing on
the Closing Date granted pursuant to agreements existing on the Closing Date and
listed on Schedule 2; provided that such Liens shall not attach to the
Collateral at any time on or after the Restructuring Date and shall secure only
those obligations that they secure on the Closing Date and any obligations
arising under such agreements after the Closing Date (and permitted extensions,
renewals, and refinancings thereof to the extent that the amount of such
obligations secured by such Liens is not increased, except in accordance with
the then current terms of such agreements);

 

(h) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements and
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business as conducted from time to time);

 

(i) Liens arising out of Capital Lease Obligations, so long as such Liens attach
only to the property being leased in such transaction and any accessions thereto
or proceeds thereof and related property; provided that such Liens shall not
attach to the Collateral at any time on or after the Restructuring Date;

 

(j) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business as
conducted from time to time;

 

(k) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

 

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(m) licenses of intellectual property granted in the ordinary course of
business;

 



 24

 

 

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(p) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(q) Liens arising from precautionary UCC financing statements regarding
operating leases;

 

(r) Liens on Equity Interests in Joint Ventures held by the Borrower or a
Subsidiary securing obligations of such Joint Venture or the Borrower’s or such
Subsidiary’s obligations as a partner or member in such Joint Venture;

 

(s) Liens on securities that are the subject of fully collateralized repurchase
agreements with a term of not more than 30 days for direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, Japan or the European Union (or by
any agency of any thereof to the extent such obligations are backed by the full
faith and credit of such jurisdiction), in each case maturing within one year
from the date of acquisition thereof, and entered into with any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(t) Liens in favor of customers or suppliers of any Foreign Subsidiary on
equipment, supplies and inventory purchased with the proceeds of advances made
by such customers or suppliers under or securing obligations in connection with
supply agreements;

 

(u) Liens that arise by operation of law for amounts not yet due;

 

(v) existing and future Liens related to or arising from the sale, transfer, or
other disposition of rights to solar power rebates in the ordinary course of
business as conducted from time to time;

 

(w) existing and future Liens in favor of the Borrower’s bonding company
covering materials, contracts, receivables, and other assets which are related
to, or arise out of, contracts which are bonded by that bonding company in the
ordinary course of the Borrower’s business as conducted from time to time;

 

(x) Liens on Equity Interests in and assets of Project Finance Subsidiaries of
the Borrower or Subsidiaries of the Borrower to secure Project

 



 25

 

 

Indebtedness; provided that such Liens shall not attach to the Collateral at any
time on or after the Restructuring Date;

 

(y) customary Liens on securities accounts of the Borrower in favor of the
securities broker with whom such accounts are maintained, provided that (i) such
Liens arise in the ordinary course of business of the Borrower, as applicable,
and such broker pursuant to such broker’s standard form of brokerage agreement;
(ii) such securities accounts are not subject to restrictions against access by
the Borrower; (iii) such Liens secure only the payment of standard fees for
brokerage services charged by, but not financing made available by, such broker
and such Liens do not secure Indebtedness for borrowed money; and (iv) such
Liens are not intended by the Borrower to provide collateral to such broker;

 

(z) cash collateral securing reimbursement obligations with respect to letters
of credit issued to secure liabilities of the Borrower or any Subsidiary
incurred in the ordinary course of business; provided that such Liens shall not
attach to the Collateral at any time on or after the Restructuring Date; and

 

(aa) Liens on the property or assets of any Foreign Subsidiary other than
accounts receivable and inventory; and

 

(bb) other Liens so long as the outstanding principal amount of the obligations
secured by such Liens does not exceed (in the aggregate) $10,000,000 at any one
time and on and after the Restructuring Date such Liens do not attach to any of
the Collateral.

 

“Permitted Project Recourse” means (a) limited guarantees and side letters from
any Loan Party or any of their respective Subsidiaries which are not Project
Finance Subsidiaries in respect of any Indebtedness of any Project Financing
Subsidiary which do not guarantee obligations for borrowed money (including
notes, bonds and other similar instruments), operating lease obligations,
Capital Lease Obligations or reimbursement or other payment obligations in
respect of letters of credit (including, without limitation, equipment,
procurement and construction, operations and maintenance, asset management,
liquidated damages and managing member and tax indemnity undertakings), and (b)
pledges of Equity Interests in Project Finance Subsidiaries (or direct or
indirect owners of Project Finance Subsidiaries) or other limited guarantees or
side letters provided that the holders of such Indebtedness have acknowledged
that they will not have any recourse to the assets or Equity Interests (other
than as specified in this clause (b)) of any Loan Party or any of their
respective Subsidiaries which are not Project Finance Subsidiaries.

 

“Person” means an individual, partnership, corporation, association, limited
liability company, unincorporated organization, trust or Joint Venture, or a
governmental agency or political subdivision thereof.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of

 



 26

 

 

ERISA or Section 412 of the Code or Section 302 of ERISA then, or at any time
during the past five years, sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute) on behalf of employees of the
Borrower or any ERISA Affiliate.

 

“Platform” has the meaning assigned to such term in Section 9.01(e)(i).

 

“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

 

“Project Finance Subsidiary” means a limited purpose Subsidiary established in
connection with the construction of a solar project, or the sale of solar
equipment and/or energy; provided that no Subsidiary shall be deemed to be a
Project Finance Subsidiary if it is a Loan Party.

 

“Project Indebtedness” means Indebtedness of any Project Finance Subsidiary,
including inverted leases andfront leverage debt of a project company level
borrower, back leverage relating to residential leasesdebt of a sponsoring
member in a tax equity partnership, securitizations, tax equity financings
(including inverted lease, partnership flip and Sale and Lease Back
Transactions) and other similar financing structures, as to which the holders of
such Indebtedness have recourse only to such Project Finance Subsidiary and any
other Project Finance Subsidiaries, including such Project Finance Subsidiaries’
assets, but without recourse to any Loan Party or any of their respective
Subsidiaries which are not Project Finance Subsidiaries, including any of their
assets other than the Equity Interests inPermitted Project Finance
SubsidiariesRecourse.

 

“Recipient” means (a) the Agent, (b) any Lender or (c) any Issuing Bank, as
applicable.

 

“Reference Banks” means Deutsche Bank AG, The Bank of Tokyo – Mitsubishi UFJ,
Ltd., and JPMorgan Chase Bank, N.A. or such other leading banks as may be
appointed by the Agent and approved by the Borrower.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

 

 27

 



 

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Reimbursement Date” has the meaning assigned thereto in Section 2.21(d).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Class Lenders” means at any time, in respect of any Class, Lenders
that have Loans outstanding and unused Revolving Credit Commitments of such
Class representing more than 50% of the sum of all Loans outstanding and unused
Revolving Credit Commitments of such Class; provided that the Loans and unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Class Lenders at any time.

 

“Required Lenders” means at any time, Lenders that have Revolving LoansCredit
Exposure and unused Revolving Credit Commitments representing more than 50% of
the sum of all Revolving Loans outstandingCredit Exposure and unused Revolving
Credit Commitments; provided that the Revolving LoansCredit Exposure and unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders at any time.

 

“Required Payment” has the meaning assigned thereto in Section 9.02(cd).

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restructuring CPs” has the meaning assigned thereto in the definition of
Restructuring Date.

 

“Restructuring Date” means the later of (i) January 31, 2014 and (ii) the
Business Day on which each of the conditions specified below (collectively, the
“Restructuring CPs”) are satisfied (or, other than clause (a) below, waived in
accordance with Section 9.02):

 

(a) Parent Guaranty. The Parent Guaranty shall have been cancelled and returned
to the Parent Guarantor.

 

 28

 

(b) Security Agreement. The Agent shall have received the Security Agreement
signed on behalf of the Borrower, each Material Domestic Subsidiary as of the
Restructuring Date, any other Domestic Subsidiary which owns Eligible Assets
with an aggregate value of more than $10,000,000 as of the Restructuring Date,
and the Security Agent.

 

(c) Subsidiary Guaranty. The Agent shall have received the Subsidiary Guaranty
signed on behalf of each Material Domestic Subsidiary and any other Domestic
Subsidiary which owns Eligible Assets with an aggregate value of more than
$10,000,000 as of the Restructuring Date.

 

(d) Closing Certificates; Certified Constitutive Documents; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Restructuring Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of the Loan Documents by such Loan Party, (B) identify by name and
title and bear the signatures of the Financial Officers and any other officers
of such Loan Party authorized to sign the Loan Documents, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
(or similar constitutive document) of such Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws (or similar constitutive document), or certify that
such documents have not been amended since the Closing Date and remain in full
force and effect and (ii) a good standing certificate for each Loan Party dated
the Restructuring Date or a recent date prior to the Restructuring Date
satisfactory to the Agent from such Loan Party’s jurisdiction of organization.

 

(e) Solvency Assurances. The Agent shall have received, on behalf of itself and
the Lenders, an executed Solvency Certificate signed by the chief financial
officer of the Borrower dated the Restructuring Date certifying that, after
giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Restructuring Date, the Borrower will be Solvent as of the
Restructuring Date.

 

(f) Compliance Certificate. The Agent shall have received, on behalf of itself
and the Lenders, an executed Compliance Certificate signed by the chief
financial officer of the Borrower dated the Restructuring Date, demonstrating
that the Borrower has Consolidated Liquidity of at least $100 million and that
the Leverage Ratio did not exceed 4.5 to 1.0 in each case as of the last day of
the then most recently ended fiscal quarter of the Borrower (based on the
Borrower’s reasonable good faith determination of its Consolidated Liquidity and
Leverage Ratio as of such day), provided that, if the 2014 Debentures have not
been repaid in full as of the last day of such fiscal quarter, the minimum
Consolidated Liquidity amount set forth above will be increased by the Unpaid
2014 Debentures Amount as of the last day of such fiscal quarter.

 

(g) Legal Opinion. The Agent shall have received, on behalf of itself and the
other Secured Parties on the Restructuring Date, one or more

 

 29

 

favorable written opinions of counsel for the Loan Parties in the form and
substance satisfactory to the Agent.

 

(h) No Defaults. At the time of and immediately after the Restructuring Date, no
(i) Event of Default, or (ii) event or condition that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
has occurred and is continuing.

 

(i) Repayment of Outstanding Amounts. The Borrower shall have repaid in full all
outstanding Loans and all accrued interest thereon as of the Restructuring Date.

 

(j) Security Interests. The Security Agent shall have received evidence
reasonably satisfactory to it that each Loan Party shall have taken or caused to
be taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (ii) and (iii) below) that may be necessary, or in
the reasonable opinion of the Security Agent, desirable in order to create in
favor of the Security Agent, for the benefit of the Secured Parties, a valid and
(upon such filing and recording) perfected First Priority security interest in
the United States in all of the Collateral in accordance with the terms of the
Collateral Documents. Such actions shall include the following:

 

(i)Lien Searches and UCC Termination Statements. Delivery to the Security Agent
of (A) the results of a recent search of all effective UCC financing statements
and all judgment and tax Lien filings which may have been made with respect to
all of the Collateral, together with copies of all such filings disclosed by
such search and (B) duly completed UCC termination statements, and authorization
of the filing thereof from the applicable secured party, as may be necessary to
terminate any effective UCC financing statements disclosed in such search (other
than any such financing statements in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement;

 

(ii)UCC Financing Statements. Delivery to the Security Agent of duly completed
UCC financing statements with respect to all of the Collateral, for filing in
all jurisdictions as may be necessary or, in the reasonable opinion of the
Security Agent, desirable to perfect the security interests created in such
Collateral pursuant to the Collateral Documents; and

 

(iii)Control Agreements. Delivery to the Security Agent of Control Agreements in
order to perfect the Liens in respect of the Deposit Accounts created pursuant
to the Security Agreement.

 

 30

 

(k) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Restructuring Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(l) Project Indebtedness. The Agent shall have received Schedule 4, which shall
list all of the Project Indebtedness as of the Restructuring Date and describe
in reasonable detail the financing facilities and other arrangements
establishing such Project Indebtedness.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
and (iv) such additional dates as the Agent or such Issuing Bank shall
determine.

 

“Revised Terms” has the meaning set forth in Section 9.15.

 

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Commitment” means, with respect to each Lender, (a) the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder as set forth in the Commitment Schedule or in the
most recent Assignment and Assumption executed by such Lender, as applicable, as
the same may be (i) reduced from time to time pursuant to Section 2.06 and
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04 and (b) any Incremental Revolving Credit
Commitment of such Lender.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender and (ii) the aggregate amount at such time of all
participations by such Lender in any outstanding Letters of Credit or
unreimbursed drawings under Letters of Credit.

 

“Revolving Credit Maturity Date” means the date falling 5 years after the First
Amendment Effective Date.earliest to occur of (i) the Scheduled Maturity Date,
(ii) the date the Revolving Credit Commitments are permanently reduced to zero
pursuant to Section 2.06(b), and (iii) the date of the termination of the
Revolving Credit Commitments pursuant to Section 2.20 or Article VII.

 

 31

 

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01. Unless the context shall otherwise
require, the term “Revolving Loans” shall include Incremental Revolving Loans.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Sale and Lease Back Transaction” has the meaning set forth in Section 5.08.

 

“Sanctioned Country” means a country or territory which is itself the subject or
target of comprehensive countrywide or territory-wide Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means (a) any Person that is the target or subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State) or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person located, organized or
resident in a Sanctioned Country, or (c) any Person Controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Maturity Date” means the date falling five years after the First
Amendment Effective Date.

 

“Second Amendment” means the Second Amendment to Revolving Credit Agreement
relating to this Agreement dated as of February 17, 2016, by and among the
Borrower, the Agent and the Lenders listed on the signature pages thereof.

 

“Second Amendment Effective Date” means the “Effective Date” under and as
defined in the Second Amendment.

 

“Secured Parties” has the meaning assigned thereto in the Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agent” has the meaning assigned to such term in the recitals to this
Agreement.

 

 32

 

“Security Agreement” means the Security Agreement to be executed and delivered
by the Borrower and each of the other Loan Parties on the Restructuring Date,
substantially in the form of Exhibit K, as amended by the First Amendment to
Security Agreement dated as of the Second Amendment Effective Date.

 

“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit J.

 

“Solvent”, with respect to any Person, means that as of the date of
determination (a) the then fair saleable value of the property of such Person is
(1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person, (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they become due. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Spot Rate” for a currency means the rate determined by the Agent or the
applicable Issuing Bank, as applicable, as the spot rate for the purchase of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Agent or such Issuing Bank, as applicable, may obtain such spot rate from
another financial institution designated by the Agent or such Issuing Bank, as
applicable, if it does not have as of the date of determination a spot buying
rate for any such currency; and provided further that such Issuing Bank may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

 

“subsidiary” with respect to any Person, means:

 

(i) any corporation of which the outstanding Equity Interests having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

 

(ii) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

 

“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.

 

 33

 

“Subsidiary Applicant” means each Wholly-Owned Domestic Subsidiary from time to
time approved in writing as a Subsidiary Applicant pursuant to an Adherence
Agreement executed and delivered by such Subsidiary, the Borrower, the Agent,
and the Issuing Bank, in each case other than any such Subsidiary that has
ceased to be a Subsidiary Applicant pursuant to Section 2.23.

 

“Subsidiary Guarantor” means any Domestic Subsidiary that has executed and
delivered a counterpart of the Subsidiary Guaranty on or after the Restructuring
Date.

 

“Subsidiary Guaranty” means the subsidiary guaranty executed by each Subsidiary
Guarantor on or after the Restructuring Date substantially in the form attached
hereto as Exhibit H.

 

“Substitute Basis” has the meaning set forth in Section 2.20.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.

 

“Tech Credit Agreement” means that certain First Amended and Restated Purchase
Agreement, dated November 1, 2010, between SunPower North America LLC and
Technology Credit Corporation, as amended on January 25, 2011 and April 18,
2011.

 

“Total Guaranteed LOC Available Amount” means, as of any date of determination,
an amount equal to the aggregate unused and available “Commitment Amount” under
and as defined in the Total Guaranteed LOC Facility Agreement as of such date;
provided that such “Commitment Amount” shall be deemed to be $0 for purposes of
this Agreement if (a) the scheduled maturity date of the Total Guaranteed LOC
Facility Agreement or such “Commitment Amount” is less than one year after the
latest date on which an Uncollateralized Letter of Credit is scheduled to
expire, or (b) the Borrower’s obligations under the Total Guaranteed LOC
Facility Agreement are not guaranteed in full by the Parent Guarantor.

 

“Total Guaranteed LOC Facility Agreement” means the Letter of Credit Facility
Agreement dated as of August 9, 2011 by and among the Borrower, Total S.A., the
subsidiary applicants parties thereto from time to time, the banks parties
thereto from time to time, and Deutsche Bank AG New York Branch, as issuing bank
and administrative agent, as amended on December 20, 2011, December 19, 2012,
December 23, 2013, December 23, 2014 and October 7, 2015 and as further amended
from time to time.

 

“Total Guaranteed LOC Minimum Amount” means, as at any date of determination, an
amount equal to the Uncollateralized Letter of Credit Usage as of such date
multiplied by 105.0%.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time. The initial Total

 

 34

 

Revolving Credit Commitment as of the ClosingSecond Amendment Effective Date is
$250,000,000300,000,000.

 

“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
any Issuing Bank for any amount drawn under any Letter of Credit issued by such
Issuing Bank, but not yet so applied), and (ii) the Letter of Credit Usage.

 

“Transaction Subsidiary” means, in respect of any Utility and Commercial
Transaction, the Project Finance Subsidiary or entity which, but for a sale of
its equity interests effected pursuant to an earlier Utility and Commercial
Transaction, would qualify as a Project Finance Subsidiary, subject to such
Utility and Commercial Transaction.

 

“Transactions” means, collectively, the execution, delivery and performance by
the Borrower of the Loan Documents (including the granting of Liens to the
Security Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents on and after the Restructuring Date), the making of the
BorrowingsCredit Extensions hereunder, and the use of proceeds thereof in
accordance with the terms hereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Uncollateralized Letter of Credit” means any Letter of Credit other than a
Collateralized Letter of Credit.

 

“Uncollateralized Letter of Credit Usage” means, as at any date of
determination, the sum of (i) the Dollar Equivalent of the maximum aggregate
amount which is, or at any time thereafter may become, available for drawing
under all Uncollateralized Letters of Credit then outstanding, and (ii) the
Dollar Equivalent of the aggregate amount of all drawings under Uncollateralized
Letters of Credit honored by any Issuing Bank and not theretofore reimbursed by
or on behalf of Borrower (including through Revolving Loans).

 

“Unpaid 2014 Debentures Amount” means, (a) as of December 31, 2013 or as of
March 31, 2014, as applicable, the aggregate amount of 2014 Debentures then
outstanding, and (b) as of any other date of determination, $0.

 

“Unpaid 2015 Debentures Amount” means, (a) as of September 30, 2014 or as of
December 31, 2014, as applicable, the aggregate amount of 2015 Debentures then
outstanding, and (b) as of any other date of determination, $0.

 

 35

 

“Unpaid 2018 Debentures Amount” means, (a) as of December 31, 2017 or as of
March 31, 2018, as applicable, the aggregate amount of 2018 Debentures then
outstanding, and (b) as of any other date of determination, $0.

 

“Unpaid Debentures Amount” means, as of any date of determination, an amount
equal to the sum of the Unpaid 2014 Debentures Amount and, the Unpaid 2015
Debentures Amount and the Unpaid 2018 Debentures Amount as of such date.

 

“Unpaid Debentures Applicable Date” means (a) with respect to the Unpaid 2014
Debentures Amount, December 31, 2013 and March 31, 2014, and (b) with respect to
the Unpaid 2015 Debentures Amount, September 30, 2014 and December 31, 2014, and
(c) with respect to the Unpaid 2018 Debentures Amount, December 31, 2017 and
March 31, 2018.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.21(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning specified in Section 2.15(f).

 

“Utility and Commercial Transaction” means any transaction or series of
transactions consummated after the First Amendment Effective Date pursuant to
which the Borrower or any of its Subsidiaries receives cash proceeds from the
sale of a portion (but not all) of the Equity Interests in a Transaction
Subsidiary that owns a utility and/or commercial development project; provided
that (i) such sale is to one or more non-Affiliates of the Borrower and is
consummated on arm’s-length terms, (ii) such Transaction Subsidiary has no
outstanding Indebtedness other than Project Indebtedness, and (iii) no portion
of the consideration payable to the Borrower and its Subsidiaries has been
deferred, no future installment payments are due, and all such consideration has
been paid in cash; and provided further that, solely for purposes of clause (i)
above, it is expressly agreed that Total S.A. and its Affiliates (excluding the
Borrower and its Subsidiaries) shall be deemed to be Non-Affiliates of the
Borrower.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which all of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the members of the Board of Directors is at the time owned or controlled,
directly or indirectly, as applicable, by the Borrower or one or more of the
other Subsidiaries of the Borrower or a combination thereof, other than
non-controlling interests owned or controlled by tax equity investors or local
partners.

 

 36

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Revolving Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a “LIBO
Rate Loan”). Borrowings may also be classified and referred to by Type (e.g., a
“LIBO Rate Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Subsidiaries. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

 

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise

 

 37

 

expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP or, if not defined in GAAP (as determined
by the Borrower in good faith) as determined by the Borrower in good faith, as
in effect from time to time; provided that, to the extent set forth in clause
(c) of the definition of “GAAP”, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Required Lenders request an amendment to any provision thereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower hereby
agrees that any election pursuant to FASB Statement No. 159 (The Fair Value
Option for Financial Assets and Financial Liabilities) shall be disregarded for
purposes of Section 5.02 and Section 5.12.

 

SECTION 1.06. Exchange Rates; Currency Equivalents. (a) The applicable Issuing
Bank shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Letters of Credit issued by such
Issuing Bank and other amounts denominated in Alternative Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the applicable Issuing Bank. The Issuing
Bank shall notify the Agent of such Dollar Equivalent amount as calculated on
the applicable Revaluation Date.

 

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Agent or the applicable Issuing Bank, as the case may be.

 

SECTION 1.07. Letter of Credit Amounts. (a) Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any documentation related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

 38

 



 

(b) Borrower may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Such request shall be subject to the approval of the applicable
Issuing Bank, which approval shall not be unreasonably withheld, conditioned or
delayed. If an Issuing Bank consents to the issuance of Letters of Credit in
such requested currency, such Issuing Bank shall so notify the Borrower and the
Agent, and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for the purposes of any Letter of Credit.

 

ARTICLE II

The Credits

 

SECTION 2.01. Revolving Loan Commitments. (a) Subject to the terms and
conditions set forth herein, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrower, at any time and from time to time after
the Closing Date, and until the earlier of the Revolving Credit Maturity Date
and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment. Within the limits set forth
in the preceding sentence and subject to the terms, conditions and limitations
set forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans.

 

(b) Each Lender having an Incremental Revolving Credit Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Revolving Credit Assumption Agreement,
to make Incremental Revolving Loans to the Borrower, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure exceeding such Lender’s Incremental Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Incremental Revolving Loans.

 

(c) The Revolving Credit Commitment of each Lender as of the Second Amendment
Effective Date shall be as specified on the Amended Commitment Schedule then in
effect as of such date.

 

SECTION 2.02. Revolving Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans of the same Type made
by the Lenders ratably in accordance with their applicable Revolving Credit
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Credit Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required. The Revolving Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) in an integral multiple of $1,000,000 and
not less than

 

 39

 

$1,000,000 or (ii) equal to the remaining available balance of the applicable
Revolving Credit Commitments.

 

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.13 shall apply).

 

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Credit Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date.

 

SECTION 2.03. Requests for Borrowing. (a) In order to request a Revolving Credit
Borrowing, the Borrower shall notify the Agent of such request either in writing
by delivery of a Borrowing Request (by hand, electronic mail, or facsimile)
signed by the Borrower or by telephone (to be confirmed promptly by hand
delivery, electronic mail, or facsimile of written notice) not later than
11:00 a.m., New York City time, (A) in the case of a LIBO Rate Borrowing, three
(3) Business Days before a proposed Revolving Credit Borrowing (or such later
time on such Business Day as shall be acceptable to the Agent) and (B) in the
case of an ABR Borrowing, one (1) Business Day before a proposed Revolving
Credit Borrowing (or such later time as shall be acceptable to the Agent and
each Lender). Each such telephonic and written Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.01:

 



(i) the aggregate amount of the requested Revolving Credit Borrowing;

 

 40

 



 

 

(ii) the date of the Revolving Credit Borrowing, which shall be a Business Day;

 

(iii) whether the Revolving Credit Borrowing then being requested is to be an
Incremental Revolving Credit Borrowing, and whether such Revolving Credit
Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

 

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed;

 

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Revolving Credit Borrowing shall comply with
the requirements set forth in Section 2.02 and Section 2.04.

 

(b) If no election as to the Type of Revolving Credit Borrowing is specified,
then the requested Revolving Credit Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of the Borrowing Request in accordance with
this Section 2.03 (but in any event on the same day such Borrowing Request is
received by the Agent), the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Revolving Credit Borrowing.

 

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.

 

(b) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with Section
2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Agent, then the applicable Lender
and the Borrower severally agree to pay to the Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate reasonably
determined by the Agent in accordance with banking industry rules on

 

 41

 



 



interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Revolving Credit Commitments or to prejudice
any rights which the Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

SECTION 2.05. Type; Interest Elections. (a) Revolving Loans shall initially be
of the Type specified in the applicable Borrowing Request and, in the case of a
LIBO Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert all or any
portion of any Revolving Credit Borrowing (subject to the minimum amounts for
Revolving Credit Borrowings of the applicable Type specified in Section 2.02(c))
to a different Type or to continue such Revolving Credit Borrowing and, in the
case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.05. The Borrower may elect different options with
respect to different portions of the affected Revolving Credit Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Revolving Loans comprising such Revolving Credit Borrowing, and the
Revolving Loans comprising each such portion shall be considered a separate
Revolving Credit Borrowing.

 

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Agent of such election by telephone (i) in the case of an election to
convert to or continue as a LIBO Rate Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
conversion or continuation or (ii) in the case of an election to convert to or
continue as an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed conversion or continuation. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, electronic mail, or facsimile to the Agent of a written
Interest Election Request in a form approved by the Agent and signed by the
Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

 



 42

 

 

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clause (a) or (b) of Article VII (without giving effect
to any grace period set forth therein) has occurred and is continuing and the
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
each LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of
the then current Interest Period applicable thereto.

 

SECTION 2.06. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments shall automatically terminate on the Revolving Credit Maturity Date
and as set forth in Section 2.20.

 

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the Agent, the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Revolving Credit Commitments; provided, however,
that (i) each partial reduction of the Revolving Credit Commitments shall be in
an integral multiple of $1,000,000 and in a minimum amount of $1,000,000,
(ii) the Total Revolving Credit Commitment shall not be reduced to an amount
that is less than the Aggregate Revolving Credit Exposure at the time, and (iii)
the Borrower may condition a notice of termination of all of the Revolving
Credit Commitments upon the effectiveness of a replacement financing, and (iv)
the Borrower may condition a notice of termination of the Revolving Credit
Commitments (or, if applicable, the Revolving Credit Commitments of the Exiting
Lenders) upon the consummation of a Change in Control.

 

(c) Each reduction in the Revolving Credit Commitments hereunder, other than a
reduction resulting from the termination of the Exiting Lenders’ Revolving
Credit Commitments in connection with a Change in Control Amendment, shall be
made ratably among the Lenders in accordance with their respective Revolving
Credit Commitments. The Borrower shall pay to the Agent for the account of the

 



 43

 

 

applicable Lenders, on the date of termination of the Revolving Credit
Commitments (or the Exiting Lenders’ Revolving Credit Commitments, as the case
may be), all accrued and unpaid Commitment Fees relating to the same but
excluding the date of such termination.

 

SECTION 2.07. Repayment of Revolving Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to each Lender, through the Agent, the
then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Credit Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

 

SECTION 2.08. Optional Prepayment of Revolving Loans. (a) Upon prior notice in
accordance with paragraph (b) of this Section, the Borrower shall have the right
at any time and from time to time to prepay any Revolving Credit Borrowing in
whole or in part without premium or penalty (but subject to Section 2.14);
provided that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.

 

(b) The Borrower shall notify the Agent by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a

 



 44

 

 

LIBO Rate Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the day of prepayment. Each such notice shall be irrevocable (except in the
case of a repayment in full of all of the Obligations, which may be conditioned
upon the effectiveness of a new financing) and shall specify the prepayment date
and the principal amount of each Revolving Credit Borrowing or portion thereof
to be prepaid. Promptly following receipt of any such notice relating to a
Revolving Credit Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Credit Borrowing shall be in
an amount that would be permitted in the case of a Revolving Credit Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Revolving Credit
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Credit Borrowing; provided that any prepayments made to
Exiting LendersBanks in connection with a termination of their Revolving Credit
Commitments shall be applied ratably to the applicable Revolving Loans of such
Exiting LendersBanks. Prepayments shall be accompanied by accrued interest as
required by Section 2.11 and any prepayment of LIBO Rate Loans shall be subject
to the provisions of Section 2.14; provided, however, that in the case of a
prepayment of an ABR Revolving Loan that is not made in connection with a
termination of the Revolving Credit Commitments, the accrued and unpaid interest
on the principal amount prepaid shall be payable on the next scheduled Interest
Payment Date with respect to such ABR Revolving Loan.

 

SECTION 2.09. Mandatory Prepayment of Revolving Loans; Application of Proceeds
of Collateral and Payments after Event of Default. (a) In the event of any
termination of all the Revolving Credit Commitments, the Borrower shall, on the
date of such termination, repay or prepay all its outstanding Revolving

 

Credit Borrowings, together with accrued interest thereon, accrued Fees and all
other amounts payable to the Lenders hereunder.

 

(b) If as a result of any partial reduction of the Revolving Credit Commitments
(including any such reduction pursuant to Section 2.20)at any time the Aggregate
Revolving Credit Exposure would exceedexceeds the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Credit Borrowings in an amount
sufficient to eliminate such excess.

 

(c) Upon the occurrence and during the continuation of an Event of Default, if
requested by Required Lenders, or upon acceleration of the Obligations pursuant
to ARTICLEArticle VII, (x) all payments received by the Agents, whether from the
Borrower, a Subsidiary Applicant, the Parent Guarantor or any other Loan Party
and (y) all proceeds received by the Agents in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
under any of the Collateral Documents may, in the discretion of the Agents, be
held by the Agents as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by the Agents, in each case in the following order of
priority:

 



 45

 

 

i.to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
the Agents in connection therewith, and all amounts for which the Agents are
entitled to compensation (including the fees described in Section 2.10),
reimbursement and indemnification under any Loan Document and all advances made
by the Agents thereunder for the account of the applicable Loan Party or
Subsidiary Applicant, and to the payment of all costs and expenses paid or
incurred by the Agents in connection with the Loan Documents, all in accordance
with Section 9.03 and the other terms of this Agreement and the Loan Documents;

 

ii.thereafter, to the payment of all other ObligationsRevolving Loans to the
full extent thereof (with accrued interest being paid in full prior to
application of amounts to pay principal); and

 

iii.thereafter, to prepay outstanding reimbursement obligations with respect to
drawn Letters of Credit;

 

iv.thereafter, to Cash Collateralize Letters of Credit; and

 

v.iii.thereafter, to the payment to or upon the order of the Borrower or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

SECTION 2.10. Fees. (a) The Borrower agrees to pay to each Non-Defaulting Lender
(other than a Defaulting Lender), through the Agent, on the last Business Day of
March, June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the Applicable
Rate per annum in effect from time to time on the daily unused amount of the
Revolving Credit Commitments of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the Revolving Credit
Commitments of such Lender shall expire or be terminated as provided herein.

 

(b) The Borrower agrees to pay to the Agent, for distribution to each of the
Lenders in accordance with their respective Applicable Percentages, letter of
credit fees equal to (1) the Applicable LOC Rate per annum in effect from time
to time times (2) the Dollar Equivalent of the average aggregate daily maximum
amount available to be drawn under all outstanding Letters of Credit (regardless
of whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination) during the preceding quarter (or
other

 



 46

 

 

period commencing with the Second Amendment Effective Date or ending with the
Revolving Credit Maturity Date or the date on which the Revolving Credit
Commitments of such Lender shall expire or be terminated).

 

(b)

 

(c)

 

(i)

 

(ii)

 

(iii)

 

(c) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

 

(i) if an Initial Issuing Bank is the Issuing Bank, the fees required in the
2016 Issuing Bank Fee Letter;

 

(ii) if any other Person besides an Initial Issuing Bank is the Issuing Bank,
such fronting fees as may be separately agreed upon by the Borrower and such
Issuing Bank payable in the amounts and at the times as so agreed upon; and

 

(iii) in all cases, such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit issued by

 

such Issuing Bank as are in accordance with such Issuing Bank’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be.

 

All fees referred to in Sections 2.10(a) and 2.10(b) shall be computed on the
basis of the actual number of days elapsed in a year of 360 days and shall be
payable in Dollars. All fees referred to in Sections 2.10(a) and 2.10(b) shall
be payable quarterly in arrears on the last Business Day of March, June,
September and December in each year and on each date on which any Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein. All fees payable pursuant to Section 2.10(c)(i) in respect of any Letter
of Credit issued by an Initial Issuing Bank shall be computed in accordance with
the 2016 Issuing Bank Fee Letter and payable in the amounts and at the times
specified in the 2016 Issuing Bank Fee Letter.

 

(d) (b)The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Fee Letters, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).

 



 47

 

 





(e) (c)All Fees shall be paid on the dates due, in immediately available funds,
to (i) the Agent for distribution, if and as appropriate, among the Lenders or
(ii) with respect to the fees referred to in Section 2.10(c), to each applicable
Issuing Bank.

 

SECTION 2.11. Interest. (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Revolving Loans comprising each LIBO Rate Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (g), and
(h) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.0% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.0% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.11(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.

 

(d) Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

 

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.01 is shown to be inaccurate (regardless of
whether this Agreement or the Revolving Credit Commitments are in effect when
such

 



 48

 

 

inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (i)
the Borrower shall immediately deliver to the Agent a correct Compliance
Certificate for such Applicable Period, (ii) the Applicable Rate shall be
determined as if the highest level of pricing provided in the definition of
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall immediately pay the Agent for the benefit of the Lenders the
accrued additional interest owing as a result of such increased Applicable Rate
for such Applicable Period. This Section 2.11(f) shall not limit the rights of
the Agent and the Lenders with respect to Section 2.11(c) and Article VII. The
Borrower’s obligations under this Section 2.11(f) shall survive the termination
of the Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

 

(g) The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by such Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are ABR Loans,
and (ii) thereafter, a rate which is 2.0% per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
ABR Loans.

 

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

 

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;

 

(b) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

 

(c) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing. In the event that the Agent shall give such a
notice, the Borrower and the Agent (in consultation with the Lenders) shall
promptly enter into negotiations in good faith with a view to agreeing on

 



 49

 

 

an alternative basis acceptable to the Borrower and the Lenders for the interest
rate which shall be applicable to future LIBO Rate Borrowings.

 

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (which term shall include Issuing Banks for purposes of
this Section 2.13) (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (c) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) (ii)impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBO Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBO Rate Loan or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such other Recipient of issuing,
maintaining or participating in any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit),or to reduce the
amount of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or otherwise), in each case by an
amount the Lender or other Recipient reasonably determines to be material, then,
following delivery of the certificate contemplated by paragraph (c) of this
Section, within fifteen (15) days after demand the Borrower will pay to such
Lender or other Recipient such additional amount or amounts as will compensate
such Lender or other Recipient for such additional costs incurred or reduction
suffered (except for (i) any Taxes, which shall be dealt with exclusively
pursuant to Section 2.15, (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its lending office for the Revolving Loans or any political subdivision thereof,
(iii) any increased cost in respect of which a Lender is entitled to
compensation under any other provision of this Agreement, (ivii) any payment to
the extent that it is attributable to the requirement of any Governmental
Authority which regulates a Lender or its holding company which is imposed by
reason of the quality of such Lender’s assets or those of its holding company
and not generally imposed on all entities of the same kind regulated by the same
authority, or (viii) any increased cost arising by reason of a Lender
voluntarily breaching any lending limit or other similar restriction imposed by
any provision of any relevant law or regulation after the introduction thereof).

 



 50

 

 

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the LoansCredit
Extensions made to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (excluding, for purposes
of this Section, any such increased costs resulting from any change to the
extent that it is attributable to the requirement of any Governmental Authority
which regulates a Lender or its holding company which is imposed by reason of
the quality of such Lender’s assets or those of its holding company and not
generally imposed on all entities of the same kind regulated by the same
authority) other than due to Taxes, which shall be dealt with exclusively
pursuant to Section 2.15 (taking into consideration such Lender’s policies and
the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time following delivery of the certificate contemplated by
paragraph (c) of this Section the Borrower will within fifteen (15) days after
demand pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section and setting forth in reasonable detail the manner in which
such amount or amounts was determined shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In

 



 51

 

 

the case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all such required deductions (including such
deductions applicable to additional sums payable under this Section), the Agent
or Lender (as applicable)Recipient receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount so
deducted to the relevant Governmental Authority in accordance with applicable
law. If at any time the Borrower is required by applicable law to make any
deduction or withholding from any sum payable hereunder, the Borrower shall
promptly notify the relevant Lender and the AgentRecipient upon becoming aware
of the same. In addition, each Lender or the AgentRecipient shall promptly
notify the Borrower upon becoming aware of any circumstances as a result of
which the Borrower is or would be required to make any deduction or withholding
from any sum payable hereunder.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Agent and each LenderRecipient, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Agent or such LenderRecipient on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto,

 



 52

 

 

whether or not such Indemnified Taxes or Other Taxes (or related penalties,
interest, or additions to tax) were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, an Issuing Bank or
by the Agent on its own behalf or on behalf of an Issuing Bank or a Lender shall
be conclusive absent manifest error.

 

(d) Each Lender shall severally indemnify the Agent, within ten (10) days after
written demand therefor, for the full amount of any Excluded Taxes paid by the
Agent on behalf of such Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a Lender
by the Agent shall be conclusive absent manifest error.

 

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower (with a copy to the Agent), at the time or times as reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation as reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate.

 

(i) (ii) Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a party hereto, two
duly signed, properly completed copies of whichever of the following is
applicable:

 

(A)in the case of a Lender that is not a Foreign Lender, IRS Form W-9;

 

(B)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 



 53

 

 

(C)in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

(D)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;

 

(E)in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;

 





(F)if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

 



 54

 

 

(G)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

 

(ii) (iii) Thereafter and from time to time, each Foreign Lender shall, if it is
legally eligible to do so, (A) promptly submit to the Borrower (with a copy to
the Agent) such additional duly completed and signed copies of one or more of
the forms or certificates described in Section 2.15(f)(ii)(A), (B), (C), (D) or
(E) above (or such successor forms or certificates as shall be adopted from time
to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the Agent of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) after
the occurrence of any event requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Borrower and (2) from
time to time thereafter if reasonably requested by the Borrower or the Agent,
and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(g) If the Agent or a Lender determines, in its reasonable discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or the Parent Guarantor or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15 or
the Parent Guarantor has paid additional amounts pursuant to the Parent
Guaranty, it shall reimburse to the Borrower or the Parent Guarantor, as the
case may be, such amount as the Agent or such Lender determines to be the
proportion (but not more than 100%) of such refund as will leave the Agent or
such Lender (after that reimbursement) in no better or worse position in respect
of the worldwide liability for Taxes or Other Taxes of the Agent, or such Lender
(including in each case its Affiliates) than it would have been if no such
indemnity had been required under this Section. This Section shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower, the Parent Guarantor or any other Person.

 

SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder and under any other Loan

 



 55

 

 

Document (whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 (noon), New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent to the applicable account designated to the Borrower
by the Agent, except that payments pursuant to Sections 2.13, 2.14, 2.15 and
9.03 shall be made directly to the Persons entitled thereto. The Agent shall
distribute any such payments received by it, except as otherwise provided, for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the Agent
hereunder shall be deemed to have been made by the time required if the Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment.

 

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders at such time outstanding
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans to
any assignee or participant, other than to the Borrower or any subsidiary
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(c) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in

 

 



 56

 

 

reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.16(c), 2.21(e) or 9.03(c), then the Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

(e) Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the
Revolving Loans, each payment of the Commitment Fees, each reduction of the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable Revolving
Credit Commitments (or, if such Revolving Credit Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans).

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Issuing
Bank or Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Issuing Bank or Lender or any
Governmental Authority for the account of any Issuing Bank or Lender pursuant to
Section 2.15, then such Issuing Bank or Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Issuing
Bank or Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as applicable, in the future
and (ii) would not subject such Issuing Bank or Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Issuing Bank or Lender in any material respect. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Issuing Bank or Lender in
connection with any such designation or assignment.

 

(b) In the event (i) any Lender requests compensation under Section 2.13 and
such Lender has declined or is unable to designate a different lending office in
accordance with Section 2.17(a), or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15 and such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a), or
(iii) any Lender becomes a Defaulting Lender or an Exiting LenderBank, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, replace such

 

 



 57

 

 

Lender by requiring such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.13 or Section 2.15) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolving Loans,
accrued interest thereon, accrued Fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and Fees) or the Borrower (in the case of all other amounts)
and, (iii) if such Lender is also an Issuing Bank, Borrower shall have caused
each outstanding Letter of Credit issued thereby to be cancelled or Cash
Collateralized in the same currency as such Letter of Credit in the Minimum
Collateral Amount, and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.18. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrower through the Agent, any obligations of such Lender to make
or continue LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings
shall be suspended until such Lender notifies the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist and until
such notice is given by such Lender, the Borrower shall only request ABR
Borrowings from such Lender. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Agent), either convert all LIBO
Rate Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBO Rate Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Revolving Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
if such designation will avoid the need for such notice and will not, in the
determination of such Lender, otherwise be disadvantageous to it.

 

SECTION 2.19. Increase in Commitments. (a) The Borrower may, by written notice
to the Agent from time to time, request Incremental Revolving Credit Commitments
and/or Other Revolving Credit Commitments in an aggregate amount not to exceed
the Incremental Revolving Credit Amount from one or more Incremental Lenders,
which may include any existing Lender (each of which shall

 

 



 58

 

 

be entitled to agree or decline to participate in its sole discretion); provided
that (i) each Incremental Lender, if not already a Lender hereunder, shall be
subject to the approval of the Agent and each Issuing Bank (which
approvalapprovals shall not be unreasonably withheld) and (ii) in no event shall
any Incremental Revolving Credit Commitments or Other Revolving Credit
Commitments become effective if (x) prior to the Restructuring Date, the
effectiveness of such commitments would cause the aggregate amount of Revolving
Credit Commitments and Other Revolving Credit Commitments to exceed the
principal amount of the Loans guaranteed by the Parent Guarantor pursuant to the
Parent Guaranty and (y) the Agent has not received customary legal opinions,
board resolutions and other customary closing certificates and closing
documentation as required by the relevant Incremental Revolving Credit
Assumption Agreement and, to the extent required by the Agent or any Issuing
Bank, consistent with those required to be delivered in connection with a
Borrowing pursuant to Section 4.01 if prior to the Restructuring Date or Section
4.03 if on or after the Restructuring Date, and such additional customary
documents and filings as the Agent or any Issuing Bank may reasonably require.
Such notice shall set forth (i) the amount of the Incremental Revolving Credit
Commitments or Other Revolving Credit Commitments being requested (which shall
be in minimum increments of $1,000,000 and a minimum amount of $10,000,000 or
equal to the remaining Incremental Revolving Credit Amount), (ii) the date on
which such Incremental Revolving Credit Commitments or Other Revolving Credit
Commitments are requested to become effective (which shall not be less than ten
(10) Business Days nor more than 60 days after the date of such notice, unless
otherwise agreed to by the Agent) and (iii) whether the Borrower is requesting
Incremental Revolving Credit Commitments or commitments to make revolving loans
with terms different from the Revolving Loans (“Other Revolving Loans”). Without
limiting the foregoing, as a further condition precedent to the effectiveness of
any Incremental Revolving Credit Commitment and/or Other Revolving Credit
Commitment, the Borrower shall deliver to the Agent a certificate of the
Borrower dated as of the date on which such Incremental Revolving Credit
Commitments or Other Revolving Credit Commitments are requested to become
effective signed by a Financial Officer certifying that, before and after giving
effect to such Incremental Revolving Credit Commitment and/or Other Revolving
Credit Commitment, (x) the representations and warranties set forth in Article
III hereof (other than (1) prior to the Restructuring Date, Section 3.04,
Section 3.16 and Section 3.17, and (2) on or after the Restructuring Date,
Section 3.04) and in each other Loan Document are true and correct in all
material respects on and as of the date thereof with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date (provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (y) no Event of Default, or event or
condition that would constitute an Event of Default but for the requirement that
notice be given or time elapse or both, has occurred and is continuing.

 

(b) The Borrower may seek Incremental Revolving Credit Commitments and/or Other
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and,

 

 



 59

 

 

subject to the approval of the Agent and each Issuing Bank (which
approvalapprovals shall not be unreasonably withheld), additional banks,
financial institutions and other institutional lenders who will become
Incremental Lenders in connection therewith. The Borrower and each Incremental
Lender shall execute and deliver to the Agent an Incremental Revolving Credit
Assumption Agreement and such other documentation as the Agent or any Issuing
Bank shall reasonably specify to evidence the Incremental Revolving Credit
Commitment or the Other Revolving Credit Commitments, as applicable, of such
Incremental Lender. Each Incremental Revolving Credit Assumption Agreement shall
specify the terms of the Incremental Revolving Loans or Other Revolving Loans to
be made thereunder; provided that, without the prior written consent of all
Issuing Banks and all Lenders, (i) the final maturity of any Other Revolving
Loans shall be no earlier than the Revolving Credit Maturity Date and (ii) prior
to the Restructuring Date, the aggregate amount of Revolving Credit Commitments
and Other Revolving Credit Commitments shall not at any time exceed the
principal amount of the Loans guaranteed by the Parent Guarantor pursuant to the
Parent Guaranty.

 

(c) The Applicable Rate with respect to any Incremental Revolving Loans shall be
the same as the Applicable Rate for the existing Revolving Loans and the
Applicable Rate with respect to any Other Revolving Loans shall not be greater
than the Applicable Rate for the existing Revolving Loans; provided that the
Applicable Rate of the existing Revolving Loans may be increased (but may not be
decreased) to equal the Applicable Rate for such Incremental Revolving Loans or
such Other Revolving Loans to satisfy the requirements of this paragraph (c).
The other terms of any Incremental Revolving Loans shall be the same as the
terms of the other Revolving Loans. The other terms of any Other Revolving Loans
and the Incremental Revolving Credit Assumption Agreement in respect thereof, to
the extent not consistent with the terms applicable to the Revolving Loans
hereunder, shall otherwise be reasonably satisfactory to the Agent and, to the
extent that such Incremental Revolving Credit Assumption Agreement contains any
covenants, events of default, representations or warranties or other rights or
provisions that place greater restrictions on the Borrower or are more favorable
to the Lenders making such Other Revolving Loans, the existing Lenders shall be
entitled to the benefit of such rights and provisions so long as such Other
Revolving Loans remain outstanding and such additional rights and provisions
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if fully set forth herein, without any further action
required on the part of any Person effective as of the date of such Incremental
Revolving Credit Assumption Agreement. The Agent shall promptly notify each
Issuing Bank and each Lender as to the effectiveness of each Incremental
Revolving Credit Assumption Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Revolving Credit Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Credit Commitments or Other Revolving Credit Commitments evidenced
thereby as provided for in Section 9.02. Any such deemed amendment may be
memorialized in writing by the Agent and each Issuing Bank with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

 



 60

 

 

SECTION 2.20. Change in Control. (a) If a Change in Control occurs prior to
expiration or termination of the Revolving Credit Commitments and the Issuing
Bank Commitments, the Borrower shall promptly so notify the Agent, who shall
promptly give notice thereof to each of the LendersBanks (with a copy to the
Borrower). Upon the Agent giving such notice, (i) the Revolving Credit
Commitments and the Issuing Bank Commitments shall be suspended and no Credit
Extensions shall be made until the effectiveness of a Change in Control
Amendment, if any, in accordance with this Section 2.20, and (ii) the Agent (in
consultation with the LendersBanks) and the Borrower may enter into negotiations
in good faith with a view to agreeing on a revised basis for making LoansCredit
Extensions available to the Borrower hereunder consistent with terms and
conditions and market practice for similarly situated borrowers (a “Substitute
Basis”).

 

(b) If, before the expiration of thirty (30) days from the date of such notice
from the Agent (the “Review Period”), the Borrower, the Issuing Banks and the
Required Lenders shall agree on a Substitute Basis, then the Agent shall
promptly so notify the LendersBanks. Each LenderBank must then notify the Agent
within five days whether such Lender will participate in future LoansCredit
Extensions made under a Substitute Basis or be an Exitingand, in the case of
each Lender, andwhether such Lender is an Exiting Bank. Each Bank agrees that it
will be deemed to be an Exiting LenderBank if it does not provide such notice to
the Agent on a timely basis. Within the later of (i) five days of receipt by the
Agent of such notifications from all of the LendersBanks and (ii) the expiration
of the Review Period (the “Change in Control Amendment Date”), the Borrower, the
Agent and each non-Exiting LenderBank shall enter into a Change in Control
Amendment and such other documentation as the Agent shall reasonably specify to
evidence the Substitute Basis and revised terms and conditions, in each case in
form and substance satisfactory to the Borrower, the Agent and each Lender party
thereto. If the Borrower, the Issuing Banks and the Required Lenders do not
agree on a Substitute Basis before the end of the Review Period, then (i) the
Agent shall so notify the LendersBanks, (ii) the Borrower shall prepay all
principal, interest, Fees and other amountsObligations relating to the
LoansCredit Extensions within five days of the end of the Review Period, and
(iii) the Borrower shall Cash Collateralize all outstanding Letters of Credit,
and (iv) all of the Revolving Credit Commitments and Issuing Bank Commitments
shall automatically be terminated on such date.

 

(c) Each LenderBank shall be entitled to agree or decline to participate in its
sole discretion in future LoansCredit Extensions made under a Substitute Basis.
On the Change in Control Amendment Date and as a condition to the effectiveness
of any Change in Control Amendment, each Exiting LenderBank shall (i) have its
Revolving Credit Commitment terminated or be replaced as a Lender pursuant to
and in accordance with Section 2.17(b) and, (ii) have its Issuing Bank
Commitment, if any, terminated, and (iii) receive payment in full of all amounts
then outstanding in respect of principal, interest, Fees and other
amountsObligations relating to its LoansCredit Extensions, whether pursuant to
Section 2.17(b) or otherwise. Upon the effectiveness of any Change in Control
Amendment (i) this Agreement shall be amended to the extent

 

 



 61

 

 

(but only to the extent) necessary to reflect the existence and terms of the
Change in Control Amendment, evidenced thereby as provided for in Section 9.02,
and (ii) each Exiting LenderBank shall no longer be a party to this Agreement.

 

(d) Nothing in this Section 2.20 shall limit or otherwise modify (i) the
obligation of the Borrower to satisfy all of its Obligations on the Revolving
Credit Maturity Date or (ii) the rights and remedies of the AgentAgents, the
Issuing Banks and the Lenders under Article VII.

 

SECTION 2.21. Issuance of Letters of Credit and Purchase of Participations
Therein.

 

(a)

 

(a) Letters of Credit. During the Letter of Credit Commitment Period, subject to
the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit for the account of any Loan Party or any Subsidiary Applicant in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit; provided
that (i) each Letter of Credit shall be denominated in Dollars or one or more
Alternative Currencies (provided that any Letter of Credit denominated in an
Alternative Currency shall provide that draws on such Letter of Credit may be
paid in Dollars); (ii) the stated amount of each Letter of Credit shall not be
less than $50,000 or such lesser amount as is acceptable to the applicable
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Revolving Credit Commitments exceed the Revolving Credit
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then
in effect (notwithstanding that the aggregate Issuing Bank Commitments may
exceed the Letter of Credit Sublimit at any time); (v) after giving effect to
such issuance, in no event shall the Letter of Credit Usage with respect to all
Letters of Credit issued by any Issuing Bank exceed the Issuing Bank Commitment
of such Issuing Bank then in effect; (vi) in no event shall any Letter of Credit
have an expiration date later than the date which is two years from the date of
issuance of such Letter of Credit; and (vii) in no event shall any Letter of
Credit have an expiration date later than the Letter of Credit Expiration Date.
Upon satisfaction of the conditions set forth in Section 4.03 (including without
limitation Section 4.03(c)) and subject to the foregoing, any Issuing Bank may
agree to extend a Letter of Credit issued by it for one or more successive
periods not to exceed one year each; provided that such Issuing Bank shall not
permit the extension of any such Letter of Credit if it has received written
notice that a Change in Control has occurred (unless such Issuing Bank has
entered into a Change in Control Amendment) or an Event of Default has occurred
and is continuing; provided, further, if any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue any Letter of Credit unless such Issuing
Bank has entered into arrangements, including reallocation of such Lender’s
Applicable Percentage of the outstanding Obligations with respect to Letters of
Credit issued by such Issuing Bank or Cash Collateralization pursuant to
Section 2.22 satisfactory to such Issuing Bank (in its sole discretion) to
eliminate such Issuing Bank’s risk with respect to the participation in Letters
of Credit of the Defaulting Lender. In the event of any

 

 



 62

 

 

inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

Notwithstanding anything to the contrary contained herein, no Issuing Bank shall
be under any obligation to issue any Letter of Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law, regulation or statute applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular; or (ii) such
Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

 

Each Loan Party and Subsidiary Applicant acknowledges that the rights and
obligations of the applicable Issuing Bank under each Letter of Credit is
independent of the existence, performance or nonperformance of any contract or
arrangement underlying such Letter of Credit, including contracts or
arrangements between such Issuing Bank and the Loan Party or Subsidiary
Applicant and between the Loan Party or Subsidiary Applicant and the
beneficiary.

 

(b) Notice of Issuance. Whenever a Loan Party or a Subsidiary Applicant desires
the issuance or amendment of a Letter of Credit, the Borrower shall deliver to
the Agent (who shall provide a copy to the Lenders) and the applicable Issuing
Bank an Issuance Notice no later than 12:00 p.m. (New York City time) at least
three Business Days, or such shorter period as may be agreed to by an Issuing
Bank in any particular instance, in advance of the proposed date of issuance or
amendment. Upon satisfaction of the conditions set forth in Section 2.23, in the
case of a Subsidiary Applicant, and Section 4.03, the applicable Issuing Bank
shall issue or amend the requested Letter of Credit only in accordance with such
Issuing Bank’s standard operating procedures. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application (appropriately
completed and signed by an authorized officer of the Borrower and, if
applicable, the other Loan Party or Subsidiary Applicant requesting the issuance
of the Letter of Credit, including agreed-upon draft language for such Letter of
Credit reasonably acceptable to the applicable Issuing Bank) on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit;
provided that, in the event of any conflict between the terms hereof and the
terms of any such application, the terms hereof shall control. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit, the
applicable Issuing Bank shall promptly notify the Agent and each Lender of such
issuance, amendment or modification, which notice shall be accompanied by a copy
of such Letter of Credit or amendment or

 

 



 63

 

 

modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.21(e).

 

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the applicable Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
the Loan Parties and any Issuing Bank, the Loan Parties assume all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of such Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by any Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of any Issuing Bank to the Loan Parties or the Subsidiary
Applicants. Notwithstanding anything to the contrary contained in this Section
2.21(c), the Loan Parties shall retain any and all rights they may have against
an Issuing Bank for any liability arising out of the gross negligence or willful
misconduct of such Issuing Bank.

 

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event an Issuing Bank has honored a drawing under a Letter of Credit, it
shall promptly notify the Borrower and the Agent, and the Borrower shall
reimburse such Issuing Bank on or before the date which is three Business Days
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in (x) if such Letter of Credit is denominated in Dollars, Dollars
and (y) if such Letter of Credit is denominated in an Alternative Currency, such
Alternative Currency, unless (A) such Issuing Bank (at its option) shall have
specified in such notice that it will

 

 



 64

 

 

require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Bank in Dollars and, in each case of clause (x) and (y),
in same day funds equal to the amount of such honored drawing (“Unreimbursed
Amount”); provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Agent and the applicable Issuing
Bank prior to 10:00 a.m. (New York City time) on the date such drawing is
honored that Borrower intends to reimburse such Issuing Bank for the
Unreimbursed Amount with funds other than the proceeds of Revolving Loans,
Borrower shall be deemed to have given a timely Borrowing Request to the Agent
requesting Lenders to make Revolving Loans that are ABR Loans on the
Reimbursement Date in an amount in Dollars equal to the Dollar Equivalent of the
amount of such honored drawing, and (ii) Lenders shall, on the Reimbursement
Date, make Revolving Loans that are ABR Loans in the amount of such honored
drawing, the proceeds of which shall be applied directly by the Agent to
reimburse such Issuing Bank for the amount of such honored drawing; and
provided, further, if for any reason proceeds of Revolving Loans are not
received by the applicable Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, Borrower shall reimburse such
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such Issuing Bank shall notify Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof; provided
that the Reimbursement Date for such drawing shall be the date which is three
Business Days following Borrower’s receipt of such notice.

 

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender (including each Incremental
Lender) shall be deemed to have purchased, and hereby irrevocably agrees to
purchase, from the applicable Issuing Bank issuing such Letter of Credit a
participation (denominated in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) in, and undivided interest in, such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Applicable Percentage of
the maximum amount which is or at any time may become available to be drawn
thereunder, and the obligations of the Loan Parties under the Loan Documents
with respect thereto, and any security therefor or guaranty pertaining thereto.
In the event that Borrower does not for any reason reimburse the applicable
Issuing Bank as provided in Section 2.21(d), such Issuing Bank shall promptly
notify each Lender of the Unreimbursed Amount and of such Lender’s respective
participation therein based on such Lender’s Applicable Percentage of the
Revolving Credit Commitments. Each Lender shall make available to the applicable
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of such Issuing Bank specified in such notice, not
later than 12:00 p.m. (New York City time) on the first Business Day (under the
laws of the jurisdiction in which such office of the applicable Issuing Bank is
located) after the date notified by such Issuing

 



 65

 

 

Bank; provided that no Lender shall have any obligation to make such amount
available to the Issuing Bank after the termination of its Commitment on the
Scheduled Maturity Date. In the event that any Lender fails to make available to
the applicable Issuing Bank on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.21(e), such
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by such Issuing Bank for the correction of errors among banks and
thereafter at the Alternate Base Rate. Nothing in this Section 2.21(e) shall be
deemed to prejudice the right of any Lender to recover from the applicable
Issuing Bank any amounts made available by such Lender to such Issuing Bank
pursuant to this Section 2.21(e) in the event that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of such Issuing Bank. In the
event the applicable Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.21(e) for all or any portion of any drawing honored
by such Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute in Dollars to each Lender which has paid all amounts payable by it
under this Section 2.21(e) with respect to such honored drawing such Lender’s
Applicable Percentage of all payments subsequently received by such Issuing Bank
from the Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth in its Administrative Questionnaire or at such other address
as such Lender may request.

 

(f) Obligations Absolute. The obligation of the Loan Parties to reimburse an
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.21(d) and the
obligations of Lenders under Section 2.21(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement; (ii) the
existence of any claim, set-off, defense or other right which any Loan Party,
any Subsidiary Applicant or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), such Issuing Bank, Lender or any other
Person or, in the case of a Lender, against any Loan Party or any Subsidiary
Applicant, whether in connection herewith, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Borrower or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured); (iii) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by such Issuing Bank under any Letter of Credit against
presentation of a draft or other document which does not comply with the terms
of such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries; (vi) any breach hereof or any other Loan
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; (viii) any adverse
change in the relevant

 

 



 66

 

 

exchange rates or in the availability of the relevant Alternative Currency to
the Borrower or any Subsidiary or in the relevant currency markets generally;
(ix) the fact that an Event of Default or Default shall have occurred and be
continuing; or (x) the Letter of Credit Expiration Date occurs after the
Revolving Credit Maturity Date. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. The foregoing provisions of this Section 2.21(f) shall not
excuse an Issuing Bank from liability to the applicable Loan Party against such
Issuing Bank following reimbursement of each Letter of Credit disbursement in
full by such Loan Party to the extent of any direct (but not consequential)
damages suffered by the applicable Loan Party that are caused by the Issuing
Bank's gross negligence or willful misconduct; provided that (i) such Issuing
Bank shall be deemed to have acted with reasonable care if it acts in accordance
with standard letter of credit practice of commercial banks located in New York
City and (ii) the applicable Loan Party’s aggregate remedies against such
Issuing Bank for wrongfully honoring a presentation shall not exceed the
aggregate amount paid by such Loan Party to the Issuing Bank with respect to the
honored presentation, plus interest.

 

(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 9.03, in addition to amounts payable as provided herein, the Borrower
hereby agrees to protect, indemnify, pay and save harmless each Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which such
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) (A) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, (B) the issuance of any Letter of Credit by such
Issuing Bank or the use of the proceeds therefrom (including any refusal by such
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (C) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or its equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether such Issuing Bank is a party thereto, in each case other than as a
result of the gross negligence or willful misconduct of such Issuing Bank as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, or (ii) the failure of such Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

 

(h) Addition, Resignation and Removal of Issuing Bank. Any Lender (or Affiliate
of a Lender) may become an Issuing Bank at any time by written agreement between
the Borrower, the Agent and such Lender. An Issuing Bank

 

 

 67

 

 



may resign as Issuing Bank upon 60 days prior written notice to the Agent,
Lenders and the Borrower. An Issuing Bank may be replaced at any time by written
agreement among the Borrower, the Agent, the replaced Issuing Bank (provided
that no consent of such Issuing Bank will be required if the replaced Issuing
Bank has no Letters of Credit or reimbursement obligations with respect thereto
outstanding) and the successor Issuing Bank. The Agent shall notify the Lenders
of any such replacement of such Issuing Bank. At the time any such replacement
or resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such addition, replacement or resignation, (i) any
additional or successor Issuing Bank shall have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such additional Issuing Bank or to such successor Issuing
Bank, or to any previous Issuing Bank or current Issuing Bank (other than any
additional or successor Issuing Bank), or to any combination thereof, as the
context shall require. After the replacement or resignation of an Issuing Bank
hereunder, the replaced or resigning Issuing Bank shall remain a party hereto to
the extent that Letters of Credit issued by it remain outstanding and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.

 

(i) Cash Collateralization of Letters of Credit.

 

(ii)

 

(i) If the Agent notifies the Borrower at any time, including on any Revaluation
Date, that the Letter of Credit Usage exceeds the Letter of Credit Sublimit then
in effect, then, within three Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the outstanding Letters of Credit in an
aggregate amount sufficient to reduce such Letter of Credit Usage (net of Cash
Collateralized amounts) as of such date of payment to an amount not to exceed
100% of the Letter of Credit Sublimit then in effect.

 

(ii) With respect to any Letter of Credit of any Issuing Bank with an expiration
date on or after the Revolving Credit Maturity Date, no later than five Business
Days prior to the Revolving Credit Maturity Date, the Borrower shall either
provide Cash Collateral in the same currency as such Letter of Credit or
backstop letters of credit satisfactory to the applicable Issuing Bank in an
amount equal to the Minimum Collateral Amount.

 

(iii) In the event that the Borrower does not for any reason comply with its
obligation to provide Cash Collateral or backstop letters of credit as set forth
in clause (ii) above, the applicable Issuing Bank shall promptly notify each
Lender of the applicable Minimum Collateral Amount (and, if applicable, the
Dollar Equivalent thereof) and of such Lender’s respective participation therein
based on such Lender’s Applicable Percentage of the Revolving Credit
Commitments. So long as such Lender has a Commitment hereunder and

 

 



 68

 

 

provided that, immediately before and after giving effect to such Loan, such
Lender's Revolving Credit Exposure shall not exceed such Lender's Revolving
Credit Commitment, each Lender shall, not later than 12:00 p.m. (New York City
time) on the first Business Day after the date notified by the applicable
Issuing Bank, make Revolving Loans that are ABR Loans in the Dollar Equivalent
amount of such Lender’s Applicable Percentage of the Minimum Collateral Amount,
the proceeds of which shall be applied directly by Agent to satisfy the
Borrower’s obligation to provide Cash Collateral as set forth in clause (ii)
above.

 

(iv) If, at any time, the Leverage Ratio exceeded 4.5 to 1.0 as of (x) the last
day of the most recently ended four-fiscal quarter period for which financial
statements and a Compliance Certificate have been delivered, or (y) if
applicable, the last day of the most recently ended four-fiscal quarter period
for which financial statements and a Compliance Certificate are not yet required
to be delivered under this Agreement (based on the Borrower’s reasonable good
faith determination of its Leverage Ratio as of the last day of such period),
then the Borrower shall, as promptly as practicable but in any event within
three Business Days after such Compliance Certificate is delivered or such good
faith determination is made (as applicable):

 

(A) Cash Collateralize all outstanding Uncollateralized Letters of Credit of a
type not permitted to be issued under the Total Guaranteed LOC Facility
Agreement or not eligible to be backstopped by a letter of credit issued
thereunder; and

 

(B) if the Total Guaranteed LOC Available Amount is less than the Total
Guaranteed LOC Minimum Amount, Cash Collateralize the outstanding Letters of
Credit in an aggregate amount sufficient to reduce the Uncollateralized Letter
of Credit Usage such that the Total Guaranteed LOC Available Amount is equal to
or greater than the Total Guaranteed LOC Minimum Amount.

 

(j) Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of (i) any failure by the Borrower to repay any drawing under any Letter
of Credit denominated in an Alternative Currency which has not been converted to
a Revolving Loan (or to pay interest due thereon) on its scheduled due date or
(ii) any repayment by the Borrower of such a drawing (or payment of interest
thereon) in a currency other than the currency of such Letter of Credit or
Dollars, including any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
participation in such Letter of Credit, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

 

 69

 



A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank for any loss, cost or
expense referred to herein shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank the amount shown as due on any
such certificate within ten days after receipt thereof.

 

(b)

 

(c)

 

(d)

 

(e)

 

(f)

 

(g)

 

(h)

 

(i)

 

(i)

 

(ii)

 

(iii)

 

(iv)

 

(A)

 

(B)

 

(j)

 

SECTION 2.22. Defaulting Lenders.

 

(a)

 

(i)

 

(ii)

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 



 70

 

 

(iii)

 

(iv)

 

(b)

 

(c)

 

(d)

 

(i)

 

(ii)

 

(iii)

 

SECTION 2.23.

 

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.08 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default shall have occurred and
be continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a Deposit Account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.22(d); sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction;

 

 



 71

 

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or reimbursement obligations with respect to Letters of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and reimbursement
obligations with respect to Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or reimbursement obligations with respect to Letters of Credit owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to Section
2.22(a)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(ii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee pursuant to Sections 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). A Defaulting Lender shall be entitled to receive letter of
credit fees pursuant to Section 2.10(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Applicable Percentage
of the stated amount of the Letters of Credit for which such Defaulting Lender
has Cash Collateralized the Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender.

 

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iii)
below, (y) pay to Issuing Bank the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) otherwise not be required to pay the
remaining amount of any such fee.

 

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of a Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Section 4.03 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Agent at such

 

 



 72

 

 

time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section
9.16, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22(d).

 

(b) Defaulting Lender Cure. If the Borrower, the Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.22(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit has
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section
2.22(d).

 

(d) Cash Collateral. If at any time that there shall exist a Defaulting Lender
and the reallocation described in Section 2.22(a)(iii) cannot, or can only
partially, be effected, within one Business Day following the written request of
the Agent or such Issuing Bank (with a copy to the Agent) the Borrower shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash

 

 



 73

 

 

Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Fronting Exposure Collateral Amount.

 

(i) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Collateral Agent,
for the benefit of the applicable Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time the Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agent and the applicable Issuing Bank as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Fronting
Exposure Collateral Amount, the Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by the Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the other provisions of this Section 2.22,
the Person providing Cash Collateral and such Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

SECTION 2.23. Subsidiary Applicants. So long as no Default or Event of Default
has occurred and is continuing, the Borrower from time to time may designate any
Wholly-Owned Domestic Subsidiary as a Subsidiary Applicant by (i) delivering to
the Agent an Adherence Agreement executed by such Subsidiary, the Borrower, the
Issuing Bank, and the Agent and (ii) taking such further actions as the Agent
may reasonably request, including executing and delivering other instruments,
documents, and

 

 



 74

 

 

agreements corresponding to those obtained in respect of the Borrower, all in
form and substance reasonably satisfactory to the Agent; provided that (i) the
Agent and each of the Banks shall have received, at least five (5) Business Days
in advance, all documentation and other information reasonably requested by it
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
and (ii) no Wholly-Owned Domestic Subsidiary shall become a party hereto or a
Subsidiary Applicant hereunder if the Agent shall have been notified in writing
by any Lender, within five (5) Business Days after any such request to add a
Subsidiary Applicant hereunder, that such Lender believes that it would violate
any applicable law or regulation for any Letters of Credit to be issued at such
proposed Subsidiary Applicant’s request or that the Agent or any Lender would be
subject to any unindemnified withholding taxes. Upon such delivery and the
taking of such further actions such Wholly-Owned Domestic Subsidiary shall for
all purposes of this Agreement be a Subsidiary Applicant and a party to this
Agreement until the Borrower shall have executed and delivered to the Agent a
“Notice of Termination” (as defined in the applicable Adherence Agreement) in
respect of such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Applicant. Notwithstanding the preceding sentence, no such Notice of
Termination will become effective as to any Subsidiary Applicant at a time when
any Obligations of such Subsidiary Applicant shall be outstanding hereunder or
any Letter of Credit issued at the request of such Subsidiary Applicant shall be
outstanding (excluding Collateralized Letters of Credit); provided that such
Notice of Termination shall be effective to terminate such Subsidiary
Applicant's right to request Letters of Credit hereunder.

 

SECTION 2.24. Guaranty by the Borrower.

 

(a) The Borrower hereby irrevocably and unconditionally guarantees to the Agent
for its benefit and the benefit of the Issuing Bank and the other Banks, the due
and punctual payment of all Obligations of each of the other Loan Parties and
each of the Subsidiary Applicants (the “Guaranteed Obligations”). The Borrower
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations. Each and every default in payment or performance on any
Guaranteed Obligation shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

 

(b) To the fullest extent permitted by applicable law, the Borrower waives
presentment to, demand of payment from, and protest to the applicable Subsidiary
Applicant or to any other guarantor of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of the Borrower hereunder shall not be affected by (i) the failure of the Agent,
the Issuing Bank or any other Bank to assert any claim or demand or to enforce
or exercise any right or remedy against any Subsidiary Applicant or any other
Person under the provisions of the Loan Documents or otherwise; (ii) any
rescission, waiver, amendment or modification of, or

 

 



 75

 

 

any release of any Person from any of the terms or provisions of any Loan
Document or any other agreement; (iii) any default, failure or delay, willful or
otherwise, in the performance of any Obligations; or (iv) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Borrower under this Section 2.24 or otherwise
operate as a discharge or exoneration of the Borrower as a matter of law or
equity or which would impair or eliminate any right of the Borrower to
subrogation.

 

(c) The Borrower agrees that its guarantee hereunder constitutes a guarantee of
payment when due and not of collection, that such guarantee may be enforced at
any time and from time to time, on one or more occasions, during the continuance
of any Event of Default, without any prior demand or enforcement in respect of
any Guaranteed Obligations, and that the Borrower waives any right to require
that any resort be had by the Agent, the Issuing Bank, or any other Bank to any
other guarantee. The obligations of the Borrower hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the payment in full in cash of the Guaranteed Obligations), including any
claim of waiver, release, surrender, amendment, modification, alteration or
compromise of any of the Guaranteed Obligations or of any collateral security or
guarantee or other accommodation in respect thereof, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or any Loan Document or any provision thereof (or of this Agreement
or any provision hereof) or otherwise. The obligations of the Borrower hereunder
shall extend to all Obligations of the other Subsidiary Applicants without
limitation of amount.

 

(d) To the fullest extent permitted by applicable law, the Borrower waives any
defense based on or arising out of any defense of any Loan Party or any
Subsidiary Applicant or any other guarantor or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party or any Subsidiary Applicant, other
than the final payment in full in cash of the Guaranteed Obligations. The Agent,
the Issuing Bank, and the other Banks may, at their election, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Loan Party or any Subsidiary Applicant or any other Person or exercise any
other right or remedy available to them against any Loan Party or any Subsidiary
Applicant or any other Person, without affecting or impairing in any way the
liability of the Borrower hereunder except to the extent the Guaranteed
Obligations have been fully and finally paid. To the fullest extent permitted by
applicable law, the Borrower waives any defense arising out of any such election
even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
the Borrower against any Loan Party or any Subsidiary Applicant or any other
Person, as the case may be. The Borrower agrees that, as between the Borrower,
on the one hand, and the Agent, the Issuing Bank, and the other Banks, on the
other hand, (i) the maturity of the Guaranteed Obligations guaranteed hereby may
be accelerated for the purposes of the Borrower’s guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration as to any Loan Party or any Subsidiary Applicant in respect

 

 



 76

 

 

of the Guaranteed Obligations (other than any notices and cure periods expressly
granted to a Loan Party or a Subsidiary Applicant in this Agreement or any other
Loan Document evidencing or securing the Obligations of such Loan Party or such
Subsidiary Applicant) and (ii) in the event of any such acceleration of such
Guaranteed Obligations, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable in full by the Borrower for
purposes of this Agreement.

 

(e) In furtherance of the foregoing and not in limitation of any other right
that the Agent, the Issuing Bank or any other Bank has at law or in equity
against the Borrower by virtue hereof, upon the failure of any Loan Party or any
Subsidiary Applicant to pay (after the giving of any required notice and the
expiration of any cure period expressly granted to such Loan Party or such
Subsidiary Applicant in this Agreement) any Guaranteed Obligation when and as
the same shall become due, whether at maturity, upon mandatory prepayment, by
acceleration, after notice of prepayment or otherwise, the Borrower hereby
promises to and will forthwith pay, or cause to be paid, to the Agent for its
benefit and the benefit of the Issuing Bank and the other Banks, in cash the
amount of such unpaid Guaranteed Obligation. Upon payment by the Borrower of any
sums as provided above, all rights of the Borrower against the applicable Loan
Party or Subsidiary Applicant or any other Person arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Guaranteed Obligations. If any amount shall
erroneously be paid to the Borrower on account of (i) such subrogation,
contribution, reimbursement, indemnity, or similar right, or (ii) any such
indebtedness of any Loan Party or any Subsidiary Applicant, such amount shall be
held in trust for the benefit of the Issuing Bank and the other Banks and shall
be paid to the Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured.

 

(f) The Borrower further agrees that its obligations hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Agent, the Issuing Bank or any other Bank upon the bankruptcy or
reorganization of any Loan Party or any Subsidiary Applicant or otherwise.
Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full and final performance and payment in cash of the Guaranteed
Obligations.

 

(a)

 

(b)

 

(c)

 

(d)

 

(e)

 

(f)

 



 77

 

 

 



ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Agent and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. All of the Subsidiaries of the Borrower and their jurisdictions of
organization, in each case, as of the Closing Date, are identified in Schedule
3. Schedule 3 correctly illustrates the corporate organizational structure of
the Borrower and each Subsidiary as of the Closing Date, sets forth the
ownership interest of the Borrower and each Subsidiary in each Subsidiary as of
the Closing Date, and indicates whether each Subsidiary is a Project Finance
Subsidiary, a Non-Project Finance Subsidiary, and/or a Material Subsidiary as of
the Closing Date.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational action of each Loan Party. Each Loan Document has been
duly executed and delivered by each Loan Party party thereto and is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except to the extent that any such failure to
obtain such consent or approval or to take any such action, would not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary Applicant,
(c) will not violate or result in a default under any other material indenture,
agreement or other instrument binding upon any Loan Party or itsany Subsidiary
Applicant or any of their respective assets, or give rise to a right thereunder
to require any payment to be made by any Loan Party or any Subsidiary Applicant,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any Subsidiary Applicant.

 

SECTION 3.04. Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, shareholders’
equity and cash flows as of and for the fiscal year ended December 30, 2012,
reported on by Ernst & Young LLP, independent public accountants (collectively,
the “Historical Financial Statements”). Such Historical Financial Statements
present

 

 78

 

fairly, in all material respects, the financial position and results of
operations and cash flows of Borrower and its consolidated Subsidiaries as of
such date and for such period in accordance with GAAP.

 

SECTION 3.05. Properties. Each Loan Party has good and insurable fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties and has good and marketable title
to its personal property and assets, in each case, except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 3.06. Litigation. Except as disclosed in the Borrower’s filings with the
SEC from time to time, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Loan Party as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits. Each
Loan Party is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08. Investment Company Status. The Borrower is not an “investment
company” as defined in, and is not required to be registered under, the
Investment Company Act of 1940.

 

SECTION 3.09. Taxes. The Borrower has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which it has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that either on its own or, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

 

 79

 

SECTION 3.11. Material Agreements. The Borrower is not is in default in any
material respect in the performance, observance or fulfillment of any of its
obligations contained in any material agreement to which it is a party, except
where such default would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.12. Federal Reserve Regulations. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Revolving Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X.

 

SECTION 3.13. USA PATRIOT Act and Other Regulations. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act.

 

SECTION 3.14. Joint Ventures. Except as disclosed in the Borrower’s filings with
the SEC from time to time, as of the Closing Date the Borrower owns no Equity
Interest in any Joint Venture.

 

SECTION 3.15. Disclosure. No exhibit, report or other writing furnished by or on
behalf of any Loan Party or any Subsidiary Applicant to the Agent or any Lender
in connection with the negotiation of this Agreement or pursuant to the terms of
the Loan Documents (as modified or supplemented by other information so
furnished) contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading as of the date it
was dated (or if not dated, so delivered); provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and the Agent and the Lenders recognize and acknowledge
that such projected financial information is not to be viewed as facts and that
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

 

SECTION 3.16. Solvency. The Borrower is, and (after giving effect to the
incurrence of any Obligations by the Borrower on any date on which this
representation is made) will be, Solvent.

 

SECTION 3.17. Matters Relating to Collateral.

 

On and after the Restructuring Date:

 

 80

 

(a) Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by each Loan Party, together with (i) the actions taken
to date and (ii) the delivery to the Security Agent of any Collateral not
delivered to the Security Agent at the time of execution and delivery of the
applicable Collateral Document are effective to create in favor of the Security
Agent for the benefit of Lenders, as security for the respective Secured
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid Lien on all of the Collateral, and all filings and other
actions necessary or desirable to perfect and maintain the perfection and First
Priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the periodic filing of UCC continuation statements
in respect of UCC financing statements filed by or on behalf of the Security
Agent.

 

(b) Governmental Authorizations. No authorization approval or other action by,
and no notice to or filing with, any Governmental Authority is required for
either (i) the grant by each Loan Party of the Liens purported to be created in
favor of the Security Agent pursuant to any of the Collateral Documents or (ii)
the exercise by the Security Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by the Collateral Documents.

 

(c) Absence of Third-Party Filings. Except such as may have been filed in favor
of the Security Agent as contemplated by the Collateral Documents, or to
evidence Permitted Collateral Encumbrances, to Borrower’s knowledge no effective
UCC financing statement or other instrument similar in effect covering all or
any part of the Collateral is on file in any filing or recording office.

 

SECTION 3.18. No Material Adverse Change. Since December 30, 2012, no event,
change, development, condition or circumstance has occurred which, individually
or in the aggregate (with any other events, changes, developments, conditions or
circumstances), has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.19. Project Indebtedness. On the Restructuring Date, Schedule 4
correctly lists all of the Project Indebtedness as of the Restructuring Date and
describes the financing facilities and other arrangements establishing such
Project Indebtedness (including the outstanding amount in respect thereof as of
such date). On the Second Amendment Effective Date, Schedule 6 correctly lists
all of the Project Indebtedness as of the Second Amendment Effective Date and
describes the financing facilities and other arrangements establishing such
Project Indebtedness (including the outstanding amount in respect thereof as of
a recent date).

 

SECTION 3.20. Anti-Corruption Laws and Sanctions. Each Loan Party and each
Subsidiary is in compliance, in all material respects, with Anti-Corruption Laws
and Sanctions and are not engaged in any activity that would reasonably be
expected to result in the Loan Parties being designated as a Sanctioned Person.
Policies and

 

 81

 

procedures the Borrower believes are designed to ensure compliance by the Loan
Parties, their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions have
been implemented, and are maintained in effect, by the Loan Parties or otherwise
on behalf of their Subsidiaries. None of (a) any Loan Party, any Subsidiary of a
Loan Party or any of their respective directors, officers or employees (except
any director, officer or employee of a Non-Controlled Subsidiary appointed by a
Person that is not an Affiliate of any Loan Party), or (b) to the knowledge of
any Loan Party, any director, officer or employee of any Non-Controlled
Subsidiary (to the extent appointed by a Person that is not an Affiliate of any
Loan Party, is a Sanctioned Person. No Loan or Letter of Credit or use of
proceeds by any Loan Party will violate any Anti-Corruption Laws or applicable
Sanctions.

 

ARTICLE IV

Conditions 

 

The obligations of the Lenderseach Lender to make Revolving Loansany Loan, or
Issuing Bank to issue any Letter of Credit, hereunder are subject to the
satisfaction of the following conditions:

 

SECTION 4.01. Borrowings Prior to the Restructuring Date. On the date of each
Borrowing prior to the Restructuring Date:

 

(a) The Agent shall have received a notice of such Borrowing as required by
Section 2.03.

 

(b) The representations and warranties set forth in Article III hereof (other
than Section 3.04, Section 3.16 and Section 3.17) and in each other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

 

(c) At the time of and immediately after such Borrowing, no (i) Event of
Default, or (ii) event or condition that would constitute an Event of Default
described in Sections (a), (b), (g), (h), (i) or (ij) of Article VII but for the
requirement that notice be given or time elapse or both, has occurred and is
continuing or would result from such issuance, extension or increase, shall have
occurred and be continuing.

 

(d) Each such Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

 82

 

SECTION 4.02. Closing Date. On the Closing Date:

 

(a) Credit Agreement and other Loan Documents. The Agent (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Agent (which may include facsimile transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement,
(ii) any promissory notes requested by a Lender pursuant to Section 2.07, (iii)
the Parent Guaranty signed on behalf of the Parent Guarantor and (iv) the Fee
Letters signed on behalf of the Borrower.

 

(b) Legal Opinion. The Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of counsel for the
Borrower in the form of Exhibit G and a favorable written opinion of in-house
counsel to the Parent Guarantor with regard to matters of French law in form and
substance reasonably satisfactory to the Agent.

 

(c) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Closing Date, all documentation and other information reasonably
requested by it that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

 

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of the Borrower,
dated the Closing Date and executed by its Secretary or Assistant Secretary or
an Officer, which shall (A) certify the resolutions of its Board of Directors
authorizing the execution, delivery and performance of the Loan Documents by the
Borrower, (B) identify by name and title and bear the signatures of the
Financial Officers and any other officers of the Borrower authorized to sign the
Loan Documents, and (C) contain appropriate attachments, including the
certificate or articles of incorporation of the Borrower certified by the
relevant authority of the jurisdiction of organization of the Borrower and a
true and correct copy of its by-laws, and (ii) a good standing certificate for
the Borrower dated the Closing Date or a recent date prior to the Closing Date
satisfactory to the Agent from the Borrower’s jurisdiction of organization.

 

(e) Closing Date Certificate. The Agent shall have received an executed Closing
Date Certificate, together with all attachments thereto, signed by the chief
financial officer of the Borrower, dated the Closing Date.

 

(f) Fees. The Lenders and the Agent shall have received all fees required to be
paid on or before the Closing Date.

 

(g) Financial Statements. The Agent shall have received the Historical Financial
Statements, which may be deemed to have been delivered electronically to the
extent the same are included in materials otherwise filed with the SEC.

 

(h) Termination of Existing Loan Documents. The Agent shall have received
satisfactory evidence that the Existing Credit Agreement and the existing
guaranty dated as of December 24, 2012 between Total S.A. and Crédit Agricole
Corporate and Investment BankCIB, as agent, have been terminated and the
Borrower has repaid in full all outstanding loans and other amounts due under
the Existing Credit Agreement.

 

(i) Solvency Assurances. The Agent shall have received, on behalf of itself and
the Lenders, an executed Solvency Certificate signed by the chief financial
officer of the Borrower dated the Closing Date certifying that, after giving
effect to the consummation of the transactions contemplated by the Loan
Documents on the Closing Date, the Borrower will be Solvent as of the Closing
Date.

 

SECTION 4.03. BorrowingsCredit Extensions On or After the Restructuring Date .
On the date of each BorrowingCredit Extension on or after the Restructuring
Date:

 

(a) The Agent shall have received a notice of such Borrowing Request or an
Issuance Notice, as the case may be, as required by Section 2.03 or Section
2.21, as applicable.

 

 83

 

(b) The Agent shall have received, on behalf of itself and the Lenders, an
executed Solvency Certificate signed by the chief financial officer of the
Borrower dated the date of such BorrowingCredit Extension certifying that, after
giving effect to such BorrowingCredit Extension, the Borrower will be Solvent as
of such date.

 

(c) The Agent shall have received, on behalf of itself and the Lenders, an
executed Compliance Certificate signed by the chief financial officer of the
Borrower dated the date of such BorrowingCredit Extension, demonstrating
compliance with Sections 5.02 and 5.12 and confirming that the Leverage Ratio
did not exceed 4.5 to 1.0 in each case as of (i) the last day of the most
recently ended four-fiscal quarter period for which financial statements and a
Compliance Certificate have been delivered, and (ii) if applicable, the last day
of the most recently ended four-fiscal quarter period for which financial
statements and a Compliance Certificate are not yet required to be delivered
under this Agreement (based on the Borrower’s reasonable good faith
determination of its Consolidated Liquidity and Leverage Ratio as of the last
day of such period)., and (iii) the last day of the most recently ended
four-fiscal quarter period on a pro forma basis after giving effect to such
Credit Extension and any other Financial Indebtedness outstanding as of the date
of such Credit Extension (based on the Compliance Certificate delivered for such
period or, if such certificate has not yet been delivered, the Borrower’s
reasonable good faith determination of its pro forma Consolidated Liquidity and
Leverage Ratio as of the last day of such period); provided that the
confirmation described in clause (iii) above shall not be required in respect to
a Credit Extension if the amount of such Credit Extension plus the aggregate
amount of all other Credit Extensions made since the last day of the most
recently ended four-fiscal quarter period for which financial statements and a
Compliance Certificate have been delivered is less than $1,000,000 in the
aggregate.

 

 84

 

(d) The representations and warranties set forth in Article III hereof (other
than Section 3.04) and in each other Loan Document shall be true and correct in
all material respects on and as of the date of such BorrowingCredit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date; provided that, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

 

(e) At the time of and immediately after such BorrowingCredit Extension, no
(i)Default or Event of Default, or (ii) event or condition that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both, has occurred and is continuing or would result from such issuance,
extension or increase, shall have occurred and be continuing or result from such
Credit Extension.

 

(f) After making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Credit Commitments shall not exceed the Revolving
Credit Commitments then in effect.

 

(g) In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Issuing Bank
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

(h) In the case of a Letter of Credit issued for a Subsidiary Applicant, the
Agent shall have received an Adherence Agreement for such Subsidiary Applicant,
as required by Section 2.23.

 

(f)

 

(g)

 

(h)

 

(i) (f)Each such BorrowingCredit Extension shall be deemed to constitute a
representation and warranty by the Borrower on the date of such BorrowingCredit
Extension as to the matters specified in paragraphs (d) and (e) of this
Section 4.03.

 

 85

 

ARTICLE V

Affirmative Covenants

 

The Borrower covenants and agrees that, until the Revolving Credit Commitments
have expired or been terminated and, all of the Revolving LoansObligations have
been repaid in full and all Letters of Credit have expired or been cancelled:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):

 

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern”
explanatory note or any similar qualification or exception or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying that no Event of Default has
occurred and, if an Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the Agent
demonstrating the Leverage Ratio for the applicable period, and (iii) with
respect to any delivery of financial statements under clause (a) or (b) above on
or after the Restructuring Date, demonstrating compliance with the covenants set
forth in Section 5.02 and Section 5.12;

 

(d) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable

 

 86

 

“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act;

 

(e) written notice of the occurrence of an Event of Default, which notice shall
be given within five (5) Business Days after the actual knowledge of an officer
of the Borrower of such occurrence, specifying the nature and extent thereof
and, if continuing, the action the Borrower is taking or proposes to take in
respect thereof; and

 

(f) concurrently with any delivery of financial statements under clause (a)
above, and from time to time as reasonably requested by the Agent (but no more
than once in any fiscal quarter if no Event of Default has occurred and is
continuing), the Borrower will deliver to the Agent a true and complete list of
all Project Indebtedness as of such date and a description in reasonable detail
of the financing facilities and other arrangements establishing such Project
Indebtedness (including the outstanding amount in respect thereof as of such
date).;

 

(g) if the Borrower is not in compliance with Section 5.02 as of the last day of
any fiscal quarter and any Letters of Credit are then outstanding, concurrently
with the delivery of the Compliance Certificate in respect of such fiscal
quarter, the Borrower will deliver to the Agent a Letter of Credit Compliance
Certificate; and

 

(h) promptly, notice to the Agent and copies of any documents which amend,
restate, supplement, extend or terminate the Total Guaranteed LOC Facility
Agreement or waive any of the provisions therein, which copies shall be
delivered to the Agent within five (5) Business Days after each such document
becomes effective.

 

(g)

 

(h)

 

Anything required to be delivered pursuant to clauses (a) or (b) above (to the
extent any such financial statements or reports are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such reports, or provides a link thereto, on the Borrower’s
website on the Internet, or on the date on which such reports are filed with the
SEC and become publicly available.

 

SECTION 5.02. Leverage Covenant. At all times on and after the Restructuring
Dateif any Revolving Loans are outstandingDate, the Borrower will not permit the
Leverage Ratio as of the last day of any fiscal quarter of the Borrower, the
Borrower will not permit the Leverage Ratio as of such day to exceed 4.5 to 1.0.

 

SECTION 5.03. Existence; Conduct of Business. Each Loan Party and each
Subsidiary Applicant will do or cause to be done all things reasonably

 

 87

 

necessary to preserve and keep in full force and effect its legal existence and
the rights, licenses, permits, privileges, authorizations, qualifications and
accreditations material to the conduct of its business, in each case if the
failure to do so, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect; provided, that the foregoing shall not
prohibit any merger, consolidation or other transaction.

 

SECTION 5.04. Maintenance of Properties. Each Loan Party and each Subsidiary
Applicant will (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Compliance with Laws. Each Loan Party and each Subsidiary
Applicant will comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.06. Use of Proceeds. The proceeds of the Revolving Loans will be used
only for thegeneral corporate purposes specified in the introductory statement
to this Agreement or, in the case of Incremental Revolving Loans, in the
applicable Incremental Revolving Credit Assumption Agreementand for refinancing
the Existing Credit Agreement. The Letters of Credit will be used only for
general corporate purposes. No part of the proceeds of any Revolving LoanCredit
Extension will be used, whether directly or indirectly, for any purpose that
would entail a violation of Regulation T, U or X. No Loan Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, use the proceeds
of the Loans or the Letters of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.07. Insurance. Each Loan Party will maintain, with financially sound
and reputable insurance companies, insurance (including replacement value
casualty insurance on the Collateral) in such amounts and against such risks as
are customarily maintained by similarly situated companies engaged in the same
or similar businesses operating in the same or similar locations (after giving
effect to any self-insurance reasonable and customary for similarly situated
companies). The Borrower will furnish to the Agent, upon request, information in
reasonable detail as to the insurance so maintained.

 

 88

 

SECTION 5.08. Sale and Lease Back Transactions; Sales of Accounts . (a) The
Borrower will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any operating lease obligations or Capital Lease Obligations, of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Borrower or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than the Borrower or any of
its Subsidiaries) or (ii) that Borrower or any of its Subsidiaries intends to
use for substantially the same purpose as any other property that has been or is
to be sold or transferred by Borrower or any of its Subsidiaries to any Person
(other than the Borrower or any of its Subsidiaries) in connection with any
lease (a “Sale and Lease Back Transaction”); provided that Project Finance
Subsidiaries may become and remain liable as lessee, guarantor or other surety
with respect to any such obligations arising pursuant to Sale and Lease Back
Transactions relating to commercial solar systems, if and to the extent that (x)
the aggregate amount of receivables of the Borrower and its Subsidiaries after
the Closing Date in connection with all Sale and Lease Back Transactions does
not exceed $50,000,000 at the end of any fiscal quarter of the Borrower, and (y)
such transactions are expressly made non-recourse to the Borrower and the
Non-Project Finance Subsidiaries other than Permitted Project Recourse.

 

(b) Neither Borrower nor any Domestic Subsidiary shall sell, transfer, convey,
assign or otherwise dispose of any of its Accounts (as defined in the UCC) which
constitute Eligible Assets, other than the sale of Accounts in an aggregate
amount not to exceed $50,000,000 at any one time outstanding; provided, that (A)
no Event of Default is in existence at the time of such disposition or would
result therefrom, (B) after giving effect to such disposition, the aggregate
amount of the Accounts constituting Collateral exceeds the aggregate principal
amount of outstanding Revolving Loans and Letters of Credit as of such date, and
(C) the non-cash consideration received in connection therewith shall not exceed
10% of the total consideration received in connection with such disposition.

 

SECTION 5.09. Books and Records. The Borrower will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower.

 

SECTION 5.10. Inspection Rights. The Borrower will permit representatives and
independent contractors of the Agent to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, the Borrower shall not be required to pay for
more than one such visit by the Agent per fiscal year.

 

 89

 

SECTION 5.11. Payment of Taxes, Etc. The Borrower will pay and discharge, before
the same shall become delinquent, (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its property or assets or
in respect of any of its income, business or franchises before any penalty
accrues thereon and (ii) all lawful claims that, if unpaid, might by law become
a Lien upon its property or assets or in respect of any of its income, business
or franchises before any penalty accrues thereon; provided, however, that
Borrower shall not be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

SECTION 5.12. Minimum Consolidated Liquidity. The Borrower shall have on the
last day of each fiscal quarter ending after the Restructuring Date,
Consolidated Liquidity of not less than $100,000,000 plus the applicable Unpaid
Debentures Amount if either the 2014 Debentures or, the 2015 Debentures or the
2018 Debentures, as applicable, have not been repaid in full as of the Unpaid
Debentures Applicable Date.

 

SECTION 5.13. New Loan Parties. In the event that any Domestic Subsidiary owns
or acquires any Eligible Assets with an aggregate value of more than $10,000,000
or becomes a Material Domestic Subsidiary on or after the Restructuring Date
(any such event, an “Accession Event”), then the Borrower will as soon as
practicable (but in any case no later than ten (10) Business Days after such
Accession Event) notify the Agent of that fact and cause such Domestic
Subsidiary to execute and deliver to the Agent a counterpart of the Subsidiary
Guaranty and the Security Agreement and to take all such further actions and
execute such further documents and instruments, including (i) delivery to the
Agent of the results of a recent search, of all effective UCC financing
statements and all judgment and tax lien filings which may have been made with
respect to any property of such Domestic Subsidiary, together with copies of all
such filings disclosed by such search and (ii) such other actions, documents,
legal opinions and instruments as may be necessary or, in the reasonable opinion
of the Agent, desirable in connection with the creation in favor of the Security
Agent, for the benefit of the Lenders, of a valid and perfected First Priority
Lien on all Eligible Assets of such Domestic Subsidiary.

 

SECTION 5.14. Further Assurances. Upon the reasonable request of the Agent at
any time from and after the Restructuring Date, but subject to any applicable
limitations set forth herein and in the other Loan Documents, the Loan Parties
and the Subsidiary Applicants shall promptly execute and deliver or cause to be
executed and delivered, at the cost and expense of the Loan Parties, such
further instruments as may be necessary in the reasonable judgment of the Agent,
to provide the Security Agent for the benefit of the Secured Parties a First
Priority Lien in the Collateral and any and all documents (including, without
limitation, the execution, amendment or supplementation of any financing
statement and continuation statement or other statement) for filing under the
provisions of the UCC and the rules and regulations thereunder, or any other

 

 90

 

applicable law, and perform or cause to be performed such other ministerial acts
which are reasonably necessary or advisable, from time to time, in order to
grant, perfect and maintain in favor of the Security Agent for the benefit of
the Secured Parties the security interest in the Collateral contemplated
hereunder and under the other Loan Documents.

 

SECTION 5.15. Total Guaranteed LOC Facility Agreement. If, at any time, the
Leverage Ratio exceeded 4.5 to 1.0 as of (i) the last day of the most recently
ended four-fiscal quarter period for which financial statements and a Compliance
Certificate have been delivered, or (ii) if applicable, the last day of the most
recently ended four-fiscal quarter period for which financial statements and a
Compliance Certificate are not yet required to be delivered under this Agreement
(based on the Borrower’s reasonable good faith determination of its Leverage
Ratio as of the last day of such period), the Borrower shall not:

 

(a) amend the definition of “Commitment Amount” in the Total Guaranteed LOC
Facility Agreement or otherwise agree to any amendment, supplement or
modification of the Total Guaranteed LOC Facility Agreement in any respect
adverse to the Issuing Banks or the Lenders without the prior written consent of
the Agent, each Issuing Bank and the Required Lenders;

 

(b) request or permit the issuance, reissuance or extension of any letter of
credit under the Total Guaranteed LOC Facility Agreement if, after giving effect
to the issuance, reissuance or extension of such letter of credit, the Total
Guaranteed LOC Available Amount would be less than the Total Guaranteed LOC
Minimum Amount; or

 

(c) otherwise permit the Total Guaranteed LOC Available Amount to be less than
the Total Guaranteed LOC Minimum Amount.

 

ARTICLE VI

Limitation on Liens

 

At all times from and after the Restructuring Date, the Borrower covenants and
agrees that, until the Revolving Credit Commitments have expired or been
terminated and, all of the Revolving LoansObligations have been repaid in full
and all Letters of Credit have expired or been cancelled, neither any Loan Party
nor any Foreign Subsidiary shall create or suffer to exist any Lien on (i) any
of the Collateral other than Permitted Collateral Encumbrances and Liens arising
under the Loan Documents, or (ii) any of its other assets or properties other
than Permitted Encumbrances.

 

ARTICLE VII

Events of Default

 

If any of the following events (each, an “Event of Default”) shall occur and be
continuing:

 

 91

 

(a) the Borrower shall fail to pay any principal of any Revolving Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(b) the Borrowerany Loan Party shall fail to pay any reimbursement obligation in
respect of any Letter of Credit Disbursement made by the Issuing Bank pursuant
to a Letter of Credit, any Loan Party shall fail to deposit Cash Collateral when
and as the same shall become due and payable, or any Loan Party shall fail to
pay any interest, fee or other amount (other than an amount referred to in
clause (a) of this Article VII) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c) any representation or warranty made by any Loan Party or any Subsidiary
Applicant (or any of itstheir respective officers or other representatives)
under or in connection with any Loan Document shall prove to have been incorrect
in any material respect when made or deemed to have been made (unless, if the
circumstances giving rise to such misrepresentation or breach of warranty are
capable of being remedied, such Loan Party or such Subsidiary Applicant, as the
case may be, remedies such circumstances within thirty (30) days after receipt
of notice to such Loan Party or such Subsidiary Applicant from the Agent
specifying such inaccuracy);

 

(d) any Loan Party, any Subsidiary Applicant or the Parent Guarantor shall fail
to perform or observe any term, covenant, or agreement contained herein or in
any other Loan Document on its part to be performed or observed (other than a
failure to comply with any term or condition contained in Section 5.02, Section
5.12 or Article VI of this Agreement, which are covered in clauses (o) and (p)
below) if such failure shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to such Person by the Agent or the
Required Lenders, except where such default cannot be reasonably cured within 30
days but can be cured within 60 days, such Person has (i) during such 30-day
period commenced and is diligently proceeding to cure the same and (ii) such
default is cured within 60 days after the earlier of becoming aware of such
failure and receipt of notice to such Person from the Agent or the Required
Lenders specifying such failure;

 

(e) at any time prior to the Restructuring Date, the Parent Guarantor shall fail
to pay (i) any indebtedness for borrowed money pursuant to a loan agreement, or
(ii) any noncontingent payment obligation pursuant to a letter of credit
agreement, in either case individually or in the aggregate, in excess of
$200,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness or obligation,
provided, however, that a written waiver of such failure by the Person to whom
such indebtedness or obligation is owed shall be a written waiver of

 

 92

 

the Event of Default resulting pursuant to this clause (e) from such failure; or
the maturity of such indebtedness or obligation is accelerated, provided,
however, that a written waiver of such failure by the Person to whom such
indebtedness or obligation is owed shall be a written waiver of the Event of
Default resulting pursuant to this clause (e) from such failure;

 

(f) (i) any Loan Party shall fail to make any payment when the same becomes due
and payable with respect to any Material Indebtedness, and such failure shall
continue beyond the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) any Subsidiary
Applicant shall fail to make any payment when the same becomes due and payable
with respect to any Material Indebtedness (other than Project Indebtedness), and
such failure shall continue beyond the applicable grace period, if any,
specified in the agreement or instrument relating to such Material Indebtedness;
or (iii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any Material Indebtedness (other than
Project Indebtedness) and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness; or (iiiiv) any Material Indebtedness (other than
Project Indebtedness) shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof;

 

(g) the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of any Loan Party, any Subsidiary Applicant, any
Material Subsidiary or, prior to the Restructuring Date, the Parent Guarantor in
an involuntary case or proceeding under any applicable United States federal,
state, or foreign bankruptcy, insolvency, reorganization, or other similar law
or (ii) a decree or order adjudging any Loan Party, any Subsidiary Applicant,
any Material Subsidiary or, prior to the Restructuring Date, the Parent
Guarantor bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of such Loan Party, such Subsidiary Applicant, such Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor under any applicable
United States federal, state, or foreign law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of any Loan Party, any Subsidiary Applicant, any Material Subsidiary or, prior
to the Restructuring Date, the Parent Guarantor, or ordering the winding up or
liquidation of the affairs of any Loan Party, any Subsidiary Applicant, any
Material Subsidiary or, prior to the Restructuring Date, the Parent Guarantor,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of sixty (60) consecutive
days;

 

(h) the commencement by any Loan Party, any Subsidiary Applicant, any Material
Subsidiary or, prior to the Restructuring Date, the Parent Guarantor of a
voluntary case or proceeding under any applicable United States federal, state,
or foreign bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by any Loan Party, any Subsidiary Applicant, any Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor to the entry of a decree
or order for relief in respect of such Loan Party, such Subsidiary Applicant,
such Material Subsidiary or, prior to the Restructuring Date, the Parent
Guarantor in an involuntary case or proceeding under any applicable United
States federal, state, or foreign bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by any Loan Party, any Subsidiary
Applicant, any Material Subsidiary or, prior to the Restructuring Date, the
Parent

 

 93

 

Guarantor of a petition or answer or consent seeking reorganization or relief
under any applicable United States federal, state, or foreign law, or the
consent by any Loan Party, any Subsidiary Applicant, any Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor to the filing of such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator, or similar official of any Loan
Party, any Subsidiary Applicant, any Material Subsidiary or, prior to the
Restructuring Date, the Parent Guarantor or of any substantial part of the
property of, or the making by any Loan Party, any Subsidiary Applicant, any
Material Subsidiary or, prior to the Restructuring Date, the Parent Guarantor of
an assignment for the benefit of creditors, or the admission by any Loan Party,
any Subsidiary Applicant, any Material Subsidiary or, prior to the Restructuring
Date, the Parent Guarantor in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by any Loan
Party, any Subsidiary Applicant, any Material Subsidiary or, prior to the
Restructuring Date, the Parent Guarantor in furtherance of any such action;

 

(i) failure by the Borrower or, any Material Subsidiary or any Subsidiary
Applicant to pay final non-appealable judgments, which (i) remain unpaid,
undischarged and unstayed for a period of more than sixty (60) days after such
judgment becomes final, and (ii) would have a Material Adverse Effect;

 

(j) an ERISA Event occurs which results in the imposition or granting of
security, or the incurring of a liability that individually and/or in the
aggregate has or would have a Material Adverse Effect;

 

(k) (i) the Borrower shall repudiate, or assert the unenforceability of its
guarantee obligations under Section 2.24, or Section 2.24 shall for any reason
not be in full force and effect, or (ii) at any time prior to the Restructuring
Date, the Parent Guarantor shall repudiate, or assert the unenforceability of
the Parent Guaranty, or the Parent Guaranty shall for any reason not be in full
force and effect;

 

(l) at any time on or after the Restructuring Date, any Loan Party shall
repudiate, or assert the unenforceability of, any Collateral Document or assert
the invalidity of any Lien, or any Collateral Document shall for any reason not
be in full force and effect;

 

 94

 

(m) at any time after the execution and delivery of any Collateral Document, the
Security Agent shall not have or cease to have a valid and perfected First
Priority Lien in a material portion of the Collateral purported to be covered by
such Collateral Document (subject to any filing which may be necessary to
perfect a Lien, which filing is pending), for any reason other than the failure
of the Security Agent or any Lender to take any action within its control;

 

(n) at any time on and after the Restructuring Date, in connection with any
borrowing of Revolving LoansCredit Extension, the Borrower certifies under
Section 4.03(c) based on reasonable good faith estimates that it was in
compliance with the covenants in Sections 5.02 and 5.12 as of the last day of
the then most recently ended four-fiscal quarter period for which financial
statements and a Compliance Certificate are not yet required to be delivered to
the Agent pursuant to the terms of this Agreement, and a subsequently delivered
Compliance Certificate demonstrates that the Borrower was not in compliance with
any such covenant as of the relevant date (it being understood and agreed that
compliance with such covenants shall be determined for this purpose regardless
of whether any Loans or Letters of Credit were outstanding as of the last day of
such four-fiscal quarter period);

 

(o) at any time on and after the Restructuring Date, (i) if any Revolving Loans
or Uncollateralized Letters of Credit are outstanding as of the last day of any
fiscal quarter of the Borrower and the Borrower fails to perform the covenant
contained in Section 5.02 and fails to cure such non-performance pursuant to and
in accordance with the last two paragraphs of this Article VII (it being
understood that an immediate Event of Default shall occur (and be deemed to have
occurred as of the last day of the fiscal period being tested) upon the earliest
to occur of the Borrower (A) failing to cure such non-performance in a timely
manner pursuant to and in accordance with such paragraphs, (B) failing to elect
to issue equity securities for cash prior to the last day of the Election Period
(as defined in the penultimate paragraph of this Article VII) as required by the
penultimate paragraph of this Article VII, or (C) failing to receive such cash
within thirty (30) days after such election as required by the penultimate
paragraph of this Article VII), or (ii) the Borrower fails to perform the
covenant contained in Section 5.12 or the covenant contained in Article VI;
orprovided that if any Uncollateralized Letters of Credit are outstanding as of
the last day of a fiscal quarter, such Uncollateralized Letters of Credit shall
not be deemed to be outstanding as of such day for purposes of this clause (o)
if the Borrower has delivered to the Agent a Letter of Credit Compliance
Certificate dated as of such day in accordance with Section 5.01(g); or

 

(p) at any time on and after the Restructuring Date, if no Revolving Loans are
outstanding as of the last day of any fiscal quarter of the Borrower and (i) the
Leverage Ratio exceeds 4.5 to 1.0 as of the last day of threefour consecutive
fiscal quarters of the Borrower, or (ii) the Leverage Ratio exceeds 4.5 to 1.0
as of the last day of two consecutiveany fiscal quartersquarter of the Borrower
on more than twoeight occasions during the term of this Agreement;

 

 95

 

then, and in every such event (other than an event described in clause (g) or
(h) of this Article VII), and at any time thereafter during the continuance of
such event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any of the following actions, at the same or
different times: (i) terminate the Revolving Credit Commitments and the
obligations of the Issuing Banks to issue any Letters of Credit and thereupon
the Revolving Credit Commitments and the obligations of the Issuing Banks to
issue Letters of Credit shall terminate immediately and (ii) declare the
Revolving Loans then outstanding and unreimbursed drawings under Letters of
Credit to be due and payable in whole (or in part, in which case any principal
or other amount not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Revolving Loans and
the unreimbursed drawings under Letters of Credit so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event described in clause (g) or (h) of this Article VII, the
Revolving Credit Commitments and the obligations of the Issuing Banks to issue
any Letters of Credit shall automatically terminate and the principal of the
Revolving Loans then outstanding and all unreimbursed drawings under Letters of
Credit, together with accrued interest thereon, and all fees and other
obligations of the Borrower accrued hereunder (including an amount in each
applicable currency equal to the maximum amount that may at any time be drawn
under each Letter of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, without further action of the
Agent, any Issuing Bank or any Lender. Upon the occurrence and the continuance
of an Event of Default, the Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

With respect to each Letter of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Agent an amount in the same currency as such
Letter of Credit equal to the Minimum Collateral Amount. Amounts held in such
cash collateral account shall be applied by the Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all reimbursement obligations with respect to such
Letters of Credit shall have been satisfied and all other obligations of the
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Article VII,

 

 96

 

presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

In the event of any Event of Default specified in clause (f) of the preceding
paragraph ofabove in this Article VII, such Event of Default and all
consequences thereof (excluding any resulting payment default) shall be
annulled, waived and rescinded automatically and without any action by the Agent
or the Lenders if, within ten (10) days after such Event of Default arose, (i)
the Indebtedness or guarantee that is the basis for such Event of Default has
been discharged, (ii) the holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default or (iii) the default that is the basis for such Event of Default has
been cured to the satisfaction of the holders thereof.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Section 5.02 as
at the end of any fiscal quarter of the Borrower, the Borrower may within twenty
(20) days subsequent to the date of such breach (the “Election Period”), by
written notice delivered to the Agent, elect to issue equity securities for
cash, and upon the receipt within thirty (30) days after such election by the
Borrower of such cash (the “Cure Amount”), Section 5.02 shall be recalculated
giving effect to the following pro forma adjustments:

 

(i) EBITDA shall be increased, solely for the purpose of measuring the
performance under Section 5.02 with respect to any period of four consecutive
fiscal quarters that includes the fiscal quarter in respect of which the Cure
Amount was received and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and

 

(ii) if, after giving effect to the foregoing recalculation, the Borrower shall
then be in compliance with the requirements of Section 5.02, the Borrower shall
be deemed to have satisfied the requirements thereof as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default that had occurred
shall be deemed cured for the purposes of this Agreement; provided that, on the
date of the Borrower’s receipt of the Cure Amount, the Borrower shall have
delivered to the Agent a certificate of a Financial Officer (A) certifying the
Borrower’s receipt of the Cure Amount and (B) setting forth a pro forma
calculation of EBITDA which demonstrates compliance with Section 5.02 after
giving effect to such cure;

 

The Borrower’s right to exercise the foregoing cure shall be limited as follows:
(i) such cure may be exercised only one time after the Closing Date, (ii)
Indebtedness repaid with the proceeds of any Cure Amount shall not be deemed
repaid for purposes of determining compliance with Section 5.02 on the last day
of the fiscal quarter in respect of which the Cure Amount was received, and
(iii) the Cure Amount shall not increase EBITDA by an amount greater than the
minimum amount required to cause the Borrower to be in compliance with Section
5.02 as of the last day of the fiscal quarter in respect of which the Cure
Amount was received.

 

 97

 

ARTICLE VIII

The Agents

 

Each of the LendersBanks hereby irrevocably appoints each of the Agents as its
agent and authorizes each of the Agents to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

 

The bank serving as either of the Agents hereunder shall have the same rights
and powers in its capacity as a Lender or Issuing Bank as any other Lender or
Issuing Bank and may exercise the same as though it were not the Agent or the
Security Agent, and such bank and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or any
Affiliate thereof as if it were not the Agent or the Security Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agents are required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Agent or any of its
Affiliates in any capacity. Neither of the Agents shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. Neither of the Agents shall be
deemed to have knowledge of any Event of Default unless and until written notice
thereof is given to such Agent by the Borrower, an Issuing Bank or a Lender, and
neither of the Agents shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to any of the Agents.

 

 98

 

Each of the Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each of the Agents also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each of the Agents may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Each of the Agents may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Agents.
Each of the Agents and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of any of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as either of the Agents.

 

Subject to the appointment and acceptance of a successor Agent or Security Agent
as provided in this paragraph, any of the Agents may resign at any time by
notifying the Issuing Banks, the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent (not to
be unreasonably withheld or delayed) of the Borrower, to appoint a successor,
which shall be another Lender; provided that during the existence and
continuation of an Event of Default, no consent of the Borrower shall be
required. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent or Security Agent gives notice of its resignation, then the
retiring Agent or Security Agent may, on behalf of the LendersBanks, appoint a
successor Agent or Security Agent which shall be a commercial bank or an
Affiliate of any such commercial bank reasonably acceptable to the Borrower.
Upon the acceptance of its appointment as Agent or Security Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent or Security Agent,
and the retiring Agent or Security Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent or
Security Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After either of the
Agents’ resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Agent or Security
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as Agent
or Security Agent.

 

Each LenderBank acknowledges that it has, independently and without reliance
upon any of the Agents or any other LenderBank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each LenderBank also acknowledges that it
will,

 

 99

 

independently and without reliance upon any of the Agents or any other
LenderBank and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Each LenderBank, by virtue of its acceptance of the benefits of the Collateral
Documents) hereby further authorizes the Security Agent, on behalf of and for
the benefit of the LendersBanks, to enter into each Collateral Document as
secured party and each LenderBank agrees to be bound by the terms of each
Collateral Document; provided that the Security Agent shall not (a) enter into
or consent to any material amendment, modification, termination or waiver of any
provision contained in any Collateral Document or (b) release any Collateral
(except as otherwise expressly permitted or required pursuant to the terms of
this Agreement or the applicable Collateral Document), in each case without the
prior consent of the Required Lenders (or, if required pursuant to Section 9.02,
all Lenders); provided further, however, that, without further written consent
or authorization from the Issuing Banks or the Lenders, the Security Agent may
execute any documents or instruments necessary to release any Lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or to which the Required Lenders have
otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower, the Security Agent and each LenderBank
hereby agree that (A) no LenderBank shall have any right individually to realize
upon any of the Collateral under any Collateral Document, it being understood
and agreed that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Security Agent for the benefit of Lendersthe
Banks in accordance with the terms thereof and (B) in the event of a foreclosure
by the Security Agent on any of the Collateral pursuant to a public or private
sale, the Security Agent or any LenderBank may be the purchaser of any or all of
such Collateral at any such sale and the Security Agent, as agent for and
representative of the LendersBanks (but not any LenderBank or LendersBanks in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Security Agent at such sale.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

 100

 

(i)             if to the Borrower, to SunPower Corporation at:

 

77 Rio Robles
San Jose, CA 95134
Attention: Charles Boynton, Chief Financial Officer
Facsimile : 408-240-5417
Email: Charles.Boynton@sunpowercorp.com

 

with a copy (which shall not constitute notice) to:

 

77 Rio Robles
San Jose, CA 95134
Attention: General Counsel
Facsimile: 408-240-5400

 

(ii)           if to the Agent, to Crédit Agricole CIB at:

 

(ii)Crédit Agricole Corporate and Investment Bank
at: 1301 Avenue of the Americas
New York, NY 10019
Attention: Agnes Castillo
Telecopy No.Facsimile: 917-849-5463 or 917-849-5456
Email: Agnes.Castillo@ca-cib.com

 

with a copy (which shall not constitute notice) to:

 

Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Marisol Ortiz
Tel: (212) 261-3710
Facsimile: (917) 849-5528


Email: Marisol.ortiz@ca-cib.com

 

(iii)          if to Crédit Agricole CIB as Issuing Bank, at:

 

Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Marisol Ortiz
Tel: (212) 261-3710
Facsimile: (917) 849-5528
Email: Marisol.ortiz@ca-cib.com

 

 

 101

 



 

 





(iv)         (iii)if to any other LenderBank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

 

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

 

(c) Notices and other communications to the LendersBanks hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Agent and the applicable
LenderBank. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(e) Platform.

 

(i) The Borrower agrees that the Agent may with the Borrower’s prior written
consent as to any particular Communication (as defined below), but shall not be
obligated to, make the Communications available to the other LendersBanks by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without

 

 102

 

limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Agent Parties in connection with the Communications or
the Platform. In no event shall the Agent or any of its related parties
(collectively, the “Agent Parties”) have any liability to the Borrower or any of
its Affiliates, any LenderBank or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party or their Affiliates pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any LenderBank by means of electronic communications pursuant to this
Section, including through the Platform.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Agent or any
LenderBank in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the LendersBanks hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a LoanCredit Extension shall not be
construed as a waiver of any Event of Default, regardless of whether the Agent,
the applicable Issuing Bank or any Lender may have had notice or knowledge of
such Event of Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, provided that the Borrower and the Agent may
enter into (A) an amendment to effect the provisions of Section 2.19(b) upon the
effectiveness of any Incremental Revolving Credit Assumption Agreement and (B) a
Change in Control Amendment under Section 2.20, or (ii) in the case of any other
Loan Document (other than any such amendment to effectuate any modification
thereto expressly contemplated by the terms of such other Loan Documents),
pursuant to an agreement or agreements in writing entered into by the Agent and
the Borrower, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Revolving Credit Commitment of any Lender
without the written consent of such Lender; it being understood that the waiver
of any Event of Default or mandatory prepayment

 

 103

 

shall not constitute an increase of any Revolving Credit Commitment of any
Lender, (B) reduce or forgive the principal amount of any Loan or reduce the
rate of interest thereon, reduce any reimbursement obligation in respect of any
Letter of Credit or reduce or forgive any interest or fees (including any
prepayment fees) payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan, or any date for the payment of any interest, Fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Credit Commitment, without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the provisions of Section 2.11(c) providing for the default
rate of interest, or to waive any obligations of the Borrower to pay interest at
such default rate, (D) change Sections 2.08(b), 2.16(b) or 2.16(e) in a manner
that would alter the manner in which payments are shared, without the written
consent of each Lender, (E) change any of the provisions of this Section 9.02,
the definition of “Required Lenders”, the definition of “Required Class Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) amend any of the provisions of Section 2.20 or the definition
of “Change in Control” without the written consent of each Lender, (G) amend the
Parent Guaranty in any material respect adverse to the Lenders or release the
Parent Guarantor from any of its obligations under the Parent Guaranty prior to
the Restructuring Date without the written consent of each Lender, (H) amend the
Subsidiary Guaranty in any material respect adverse to the Lenders or release
substantially all of the Subsidiary Guarantors from their respective obligations
under the Subsidiary Guaranty without the written consent of each Lender, (I)
amend Section 2.24 in any material respect adverse to the Lenders or release the
Borrower from its obligations thereunder without the written consent of each
Lender, (J) release all or substantially all of the Collateral without the
written consent of each Lender, (IK) waive any of the Restructuring CPs (other
than the Restructuring CP described in clause (a) in the definition of
“Restructuring Date”) without the written consent of each Lender, (L) extend the
stated expiration date of any Letter of Credit beyond the Letter of Credit
Expiration Date without the written consent of the Issuing Bank, or (JM) waive
any conditions precedent set out in Article IV in respect of any BorrowingCredit
Extension without the written consent of each Lender and, in the case of any
Letters of Credit, the applicable Issuing Bank; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties ofunder
this Agreement or any other Loan Document of (1) the Agent hereunder, without
the prior written consent of the Agent, or (2) any Issuing Bank, without the
prior written consent of such Issuing Bank. The Agent may without the consent of
any Lender also amend the Commitment Schedule to reflect assignments entered
into pursuant to Section 9.04. Notwithstanding the foregoing, with the consent
of the Borrower and the Required Lenders, this Agreement (including Sections
2.08(b), 2.16(b) and 2.16(e)) may be amended (x) to allow the Borrower to prepay
Revolving Loans on a non-pro rata basis in connection with offers made to all
the Lenders pursuant to procedures approved by the Agent and (y) to allow the
Borrower to make loan modification offers to all the Lenders that, if accepted,
would (A) allow the

 

 104

 

maturity and scheduled amortization of the Revolving Loans of the accepting
Lenders to be extended, (B) increase the Applicable Rates and/or Fees payable
with respect to the Revolving Loans and Revolving Credit Commitments of the
accepting Lenders and (C) treat the modified Revolving Loans and Revolving
Credit Commitments of the accepting Lenders as a new class of Revolving Loans
and Revolving Credit Commitments for all purposes under this Agreement.

 

(c)

 

(c) No amendment, modification, termination or waiver of any provision of the
Loan Documents, or consent to any departure by any Loan Party or Subsidiary
Applicant, therefrom, shall (i) amend, modify, terminate, waive or extend any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.21(e) without the written consent of the Agent,
each Issuing Bank and each Lender, (ii) amend Section 1.07(b) or the definition
of “Alternative Currency” without the written consent of the Agent, each Issuing
Bank and each Lender, (iii) amend the definition of “Minimum Collateral Amount”
without the written consent of each Issuing Bank, the Agent and each Lender, or
(iv) amend the definition of “Minimum Fronting Exposure Collateral Amount”
without the written consent of the applicable Issuing Bank and the Agent.

 

(d) (c)If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, no Event of Default has occurred and is continuing and the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may, with
the prior written consent of the Agent and each Issuing Bank (such consents not
to be unreasonably withheld or delayed), elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement by the Borrower, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and, the Agent and each Issuing Bank
shall agree, as of such date, to purchase for cash the Revolving Loans due to
the Non-Consenting Lender pursuant to an Assignment and Assumption and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver or consent and (iii) the Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.13 and
2.15, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.14 had the
Revolving Loans of such Non-Consenting Lender been prepaid on such date rather
than sold to the replacement Lender (the “Required Payment”). Each Lender agrees
that if the Borrower exercises its option hereunder, it

 

 105

 

shall promptly execute and deliver all agreements and documentation necessary to
effectuate such assignment as set forth in Section 9.04. If any Non-Consenting
Lender does not promptly execute and deliver all agreements and documentation
necessary to effectuate such assignment as set forth in Section 9.04, then the
Agent or the Borrower shall be entitled (but not obligated) to execute and
deliver such agreement and documentation relating to such assignment on behalf
of such Non-Consenting Lender and any such agreement and/or documentation so
executed by the Agent or the Borrower shall be effective for purposes of
documenting an assignment pursuant to Section 9.04 upon the Borrower making the
Required Payment to such Non-Consenting Lender.

 

(e) (d)The Agents and the Loan Parties may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Issuing Bank or Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.

 

(f) (e)Anything in this Agreement to the contrary notwithstanding, but without
limiting the provisions of Section 9.02(b), no waiver or modification of any
provision of this Agreement that has the effect (either immediately or at some
later time) of enabling the Borrower to satisfy a condition precedent to the
making of a Loan of any Class shall be effective against the Lenders of such
Class for purposes of the Revolving Credit Commitments of such Class unless the
Required Class Lenders of such Class shall have concurred with such waiver or
modification, and no waiver or modification of any provision of this Agreement
or any other Loan Document that could reasonably be expected to adversely affect
the Lenders of any Class in a manner that does not affect all Classes equally
shall be effective against the Lenders of such Class unless the Required Class
Lenders of such Class shall have concurred with such waiver or modification.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to pay
on demand all reasonable and documented costs and expenses of the Agent
(including the fees and expenses of Linklaters LLP as special counsel to the
Lenders to the extent previously agreed) in connection with the preparation,
execution, delivery and administration of the Loan Documents.

 

(b) The Borrower shall indemnify the Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses
(including reasonable and documented fees and expenses of counsel), but
excluding Taxes which shall be dealt with exclusively pursuant to Section 2.15
above, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument

 

 106

 

contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any environmental liability related in
any way to the Borrower or any of its Subsidiaries or to any property owned or
operated by the Borrower or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its Affiliates); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
negligence (if a Change in Control has not occurred), gross negligence (if a
Change in Control has occurred) or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.

 

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Revolving
Loan or the use of the proceeds thereof; provided, however, that the foregoing
provisions shall not relieve the Borrower of its indemnification obligations as
provided herein to the extent any Indemnitee is found liable for any such
damages.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 107

 

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more commercial banks, savings banks, financial
institutions or other institutional investors all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Revolving Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required (1)
for an assignment to an Eligible Assignee or (2) if an Event of Default has
occurred and is continuing, and provided further that no consent of the Borrower
shall be required for an assignment during the primary syndication of the
Revolving Loans to Persons identified by the Agent to the Borrower on or prior
to the Closing Date and reasonably acceptable to the Borrower;and

 

(B) except in the case of an assignment to an Eligible Assignee, the Agent.; and

 

(C) each Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment or Revolving Loans, the
amount of the Revolving Credit Commitment or the principal amount of Revolving
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds (as defined below)) shall be in a
minimum amount of at least $5,000,000 unless each of the Borrower and the Agent
otherwise consent;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent

 

 108

 

(or, if previously agreed with the Agent, manually); and together with payment
by the assignee to the Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (y) in
connection with an assignment by or to Credit Agricole CIB or any Affiliate
thereof or (z) in the case of an assignee which already is a Lender or is an
Affiliate or Approved Fund of a Lender); and

 

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue ServiceIRS
form (such as IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI or any
successor form adopted by the relevant United States taxing authority) as
required by applicable law supporting such assignee’s position that no
withholding by any Borrower or the Agent for United States income tax payable by
such assignee in respect of amounts received by it hereunder is required.

 

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 (subject to the requirements of Section 2.15) and 9.03
with respect to facts and circumstances occurring on or prior to the effective
date of such assignment). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and

 

 109

 

addresses of the Lenders, and the Revolving Credit Commitment of, or principal
amount of, and any interest on, the Revolving Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agent and the Lenders mayshall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.16(c), 2.21(e) or 9.03(c), the Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 9.04.

 

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving Loans
and participations in outstanding Letters of Credit and unreimbursed drawings
under Letters of Credit, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Assumption, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption;

 

 110

 

(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.04 or delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(c) (i)  Any Lender may sell participations to one or more commercial banks,
savings banks or other financial institutions or, with the consent of the
Borrower (so long as no Event of Default has occurred and is continuing), other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Revolving Loans or other Obligations owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (D) no such Participant shall be a “creditor”
as defined in Regulation T or a “foreign branch of a broker-dealer” within the
meaning of Regulation X, and (E) neither the Borrower nor any of its Affiliates
shall be a Participant. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices a register for the recordation of the names and addresses
of each Participant and the principal amounts of, and stated interest on, each
participantParticipant’s interest in the Revolving Loans or other obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity

 

 111

 

of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender mayshall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable, with respect to any
participation, than its participating Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the, except to the extent such entitlement to receive a greater payment results
from a Change in Law that occurs after the Participant acquired the applicable
participation to such. To the extent permitted by law, each Participant is made
with the Borrower’s prior written consent. A Participantalso shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(f)9.8 as though it were a
Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder, the Borrower shall be deemed to have given its consent
fifteen (15) Business Days after the date notice thereof (which notice shall
specify such fifteen-day notice period described herein) has been delivered by
the assigning Lender (through the Agent) unless such consent is expressly
refused by the Borrower prior to such fifteenth Business Day.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and shall continue in full force and effect as long as any Letters of
Credit remain outstanding, the principal of or any accrued interest on any
Revolving Loan or any fee or any other amount payable under this Agreement
(including any unreimbursed

 

 112

 

drawings under Letters of Credit) is outstanding and unpaid and so long as the
Revolving Credit Commitments and Issuing Bank Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Revolving Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination hereof, the
expiration or termination of the Revolving Credit Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in ‘PDF’ format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time after the Restructuring Date, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower. The
applicable Lender shall notify the Borrower and the Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

 113

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York state or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.

 

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by express or overnight mail or
courier, postage prepaid, directed to it at its address for notices as provided
for in Section 9.01. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of

 

 114

 

any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.09(e) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

SECTION 9.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.11. Confidentiality. The Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, insurance providers, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory, governmental or administrative authority or any
self-regulatory body, (c) to the extent required by law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its businesses, or the Transactions other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any

 

 115

 

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.12. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Revolving Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that (a) it is not relying on or
looking to any Margin Stock for the repayment of the Borrowings provided for
herein and (b) it is not and will not become a “creditor” as defined in
Regulation T or a “foreign branch of a broker-dealer” within the meaning of
Regulation X. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.

 

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, the Subsidiary Applicants and the
Parent Guarantor and, which information includes the name and address of the
Loan Parties, the Subsidiary Applicants and the Parent Guarantor and other
information that will allow such Lender to identify the Loan Parties, the
Subsidiary Applicants and the Parent Guarantor in accordance with the USA
PatriotPATRIOT Act.

 

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Loanof
the Obligations, together with all fees, charges and other amounts which are
treated as interest on such Revolving LoanObligations under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Revolving LoanObligations or participation
in accordance with applicable law, the rate of interest payable in respect of
such Revolving LoanObligations or participation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Revolving LoanObligations or participation but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Revolving
LoansObligations or participations or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.15. Additional Indebtedness. (a) At any time prior to the expiration
or termination of the Revolving Credit Commitments, but only on one occasion
after the Closing Date, the Borrower may notify the Agent in writing that

 

 116

 

the Borrower or any of its Subsidiaries intends to incur Indebtedness for the
purpose of expanding its manufacturing capacity, through the acquisition or
construction of new manufacturing facilities or otherwise, and request that the
Agent (in consultation with the Lenders) and the Borrower enter into
negotiations in good faith for a period not to exceed 30 days from the date on
which the Agent receives such notice with a view to agreeing on mutually
acceptable revisions or adjustments to Section 5.02 and the related definitions
hereunder to take into account such additional Indebtedness on a basis
consistent with terms and conditions and market practice for similarly situated
borrowers (the “Revised Terms”). If, before the expiration of such 30-day
period, the Agent and the Borrower shall agree on Revised Terms to be proposed
to the Lenders for their consideration, then the Agent shall promptly so notify
the Lenders and propose an amendment to this Agreement to reflect such Revised
Terms (an “Amendment Request”). If the Agent and the Borrower do not so agree
within such timeframe, then the Agent shall no further obligations under this
Section 9.15.

 

(b) Each Lender shall be entitled to agree or decline to accept any Amendment
Request in its sole discretion. If, before the expiration of 15 days after the
Lenders receive the Amendment Request, the Required Lenders shall agree to
accept the Revised Terms set out in the Amendment Request, then (i) the Agent
shall so notify the Borrower and the Lenders, and (ii) the Agent, each
applicable Lender and the Borrower shall promptly enter into an amendment to
this Agreement and such other documentation as the Agent shall reasonably
specify to evidence the Revised Terms, in each case in form and substance
satisfactory to the Borrower, the Agent and each Lender party thereto. Upon the
effectiveness of any such amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the Revised Terms described
in the Amendment Request.

 

(c) If the Required Lenders do not agree to accept the Revised Terms before the
end of such 15-day period, then the Agent shall so notify the Borrower and the
Lenders and neither the Agent nor any Lender shall have any further obligations
under this Section 9.15.

 

(d) Nothing in this Section 9.15 shall limit or otherwise modify (i) the
obligation of the Borrower to satisfy all of its Obligations on the Revolving
Credit Maturity Date, (ii) the voting requirements of Section 9.02, or (iii) the
rights and remedies of the Agent and the Lenders under Article VII.

 

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 117

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(a)

 

(b)

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(ii)

 

(iii)

 

[Remainder of page intentionally left blank.]

 

 118

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUNPOWER CORPORATION   by       Name:   Title:    


 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually, as Agent and as
Security Agent   by       Name:   Title:   by       Name:   Title:      


[SIGNATURES OF OTHER LENDERS]  


 

 

SCHEDULE 1

AMENDED COMMITMENT SCHEDULE

 

Bank Revolving Credit Commitment Issuing Bank Commitment Crédit Agricole
Corporate and Investment Bank $  67,500,000.0081,000,000.00 $200,000,000.00
Citicorp North America, Inc. $  10,000,000.00 Deutsche Bank AG New York Branch
$  57,500,000.0069,000,000.00 --- HSBC Bank USA, National Association
$  47,500,000.0057,000,000.00 $  50,000,000.00 RoyalMizuho Bank of Scotland,
plcLtd. $  47,500,000.0057,000,000.00 $  38,000,000.00 SovereignSantander Bank,
N.A. $  20,000,000.0024,000,000.00 --- Citicorp North America, Inc.
$  12,000,000.00 $  8,000,000.00 Total $250,000,000.00300,000,000.00 ---

 

 

 

 

Exhibit B-1

 

Amended and Restated Form of Compliance Certificate

 

See attached.

 

 



Second Amendment to Revolving Credit Agreement

 



 

 

 

EXHIBIT C

 

AMENDED AND RESTATED FORM OF COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED FINANCIAL OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER
CAPACITY AS A FINANCIAL OFFICER OF SUNPOWER CORPORATION, A DELAWARE CORPORATION,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES ON BEHALF OF SUNPOWER CORPORATION AS OF
THE DATE HEREOF THAT:

 

1. I am the duly elected [Executive Vice President and Chief Financial Officer]
of SunPower Corporation, a Delaware corporation (the “Borrower”);

 

2. This compliance certificate (this “Certificate”) is delivered pursuant to
[Section 4.03(c)] [Section 5.01(c)] of that certain Revolving Credit Agreement
dated as of July 3, 2013 (as amended by the First Amendment dated as of August
26, 2014 and further amended by the Second Amendment dated as of February 17,
2016 and as further amended, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions listed as Lenders therein and Crédit Agricole Corporate and
Investment Bank, as Agent. All capitalized terms used and not otherwise defined
herein have the meanings given to them in the Credit Agreement.

 

For Compliance Certificates given for each Credit Extension[1]:

 

3. Set forth on a separate attachment to this Certificate are calculations
demonstrating as of ______________, 20__, compliance with Sections 5.02 and 5.12
and confirming that the Leverage Ratio did not exceed 4.5 to 1.0 in each case as
of (i) the last day of the most recently ended four-fiscal quarter period for
which financial statements and a Compliance Certificate have been delivered,
(ii) if applicable, the last day of the most recently ended four-fiscal quarter
period for which financial statements and a Compliance Certificate are not yet
required to be delivered under this Agreement (based on the Borrower’s
reasonable good faith determination of its Consolidated Liquidity and Leverage
Ratio as of the last day of such period), and (iii) the last day of the most
recently ended four-fiscal quarter period on a pro forma basis after giving
effect to such Credit Extension and any other Financial Indebtedness outstanding
as of the date of such Credit Extension (based on the Compliance Certificate
delivered for such period or, if such certificate has not yet been delivered,
the Borrower’s reasonable good faith determination of its pro forma Consolidated
Liquidity and Leverage Ratio as of the last day of such period).[2]

 

4. The Agent is authorized to post this Certificate for the Lenders on a
Platform.

 

 





________________________

1To be used for delivering a Compliance Certificate pursuant to Section 4.03(c)
of the Credit Agreement.

  

2Clause (iii) is not required if the amount of the applicable Credit Extension
plus the aggregate amount of all other Credit Extensions made since the last day
of the most recently ended four-fiscal quarter period for which financial
statements and a Compliance Certificate have been delivered is less than
$1,000,000 in the aggregate.

 



 



COMPLIANCE CERTIFICATE
(SunPower Corporation)

 



 



C-1 

 

 

For Compliance Certificates delivered with the Borrower’s financial
statements[3]:

 

3. I have no knowledge of the existence of any Event of Default at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate [, except as set forth below].

 

[________________________________________________]

 

[Set forth on a separate attachment to this Certificate is a description of what
action the Borrower has taken, is taking, or proposes to take with respect to
each such Event of Default specified in the previous paragraph.]

 

4. Set forth on a separate attachment to this Certificate are calculations
demonstrating (i) the Leverage Ratio for the accounting period covered by the
attached financial statements, and (ii) with respect to any delivery of
financial statements under Sections 5.01(a) or (b), demonstrating compliance
with the requirements set forth in Sections 5.02 and 5.12 of the Credit
Agreement.

 

5. Set forth on a separate attachment to this Certificate is a true and complete
list of all Project Indebtedness as of ____, 20__ and a description in
reasonable detail of the financing facilities and other arrangements
establishing such Project Indebtedness (including the outstanding amount in
respect thereof as of such date).[4]

 

6. The Agent is authorized to post this Certificate for the Lenders on a
Platform.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



________________________

3To be used for delivering a Compliance Certificate pursuant to Section 5.01(c)
of the Credit Agreement.

 

4List of Project Indebtedness to be provided only in connection with the annual
financial reports required to be delivered pursuant to Section 5.01(a) of the
Credit Agreement.

 

 



COMPLIANCE CERTIFICATE
(SunPower Corporation)

 



 

C-2 

 

IN WITNESS WHEREOF, this Certificate has been executed as of .

 

  By:
 
  Name:     Title:  

 

 

 





COMPLIANCE CERTIFICATE
(SunPower Corporation)

 




C-3 

 

Exhibit B-2

 

Form of Issuance Notice

 

See attached.

 

 

 



Second Amendment to Revolving Credit Agreement

 



 

 

 

EXHIBIT L

 

FORM OF ISSUANCE NOTICE1

 

Reference is made to the Revolving Credit Agreement, dated as of July 3, 2013
(as amended pursuant to that certain First Amendment to Revolving Credit
Agreement dated as of August 24, 2014 by and among the Loan Parties, the Agent
and the Lenders, as further amended pursuant to that certain Second Amendment to
Revolving Credit Agreement dated as of February 17, 2016 by and among the Loan
Parties, the Agent and the Lenders, and as it may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not defined herein shall have the meanings as therein
defined), by and among SUNPOWER CORPORATION (the “Borrower”), the Lenders and
Issuing Banks party thereto from time to time, and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Agent.

 

Pursuant to Section 2.21 of the Credit Agreement, the Borrower desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on _______________2 (the “Credit Date”) in an aggregate face amount of
__________.

 

Please check the box below if such Letter of Credit is a Performance Letter of
Credit:

 

[_] Performance Letter of Credit

 

Attached hereto for such Letter of Credit are the following:

 

(a) the name and address of the applicant;

 

(b) the requested Issuing Bank of such Letter of Credit;

 

(c) the stated amount of such Letter of Credit (including the applicable
currency);

 

(d) the name and address of the beneficiary;

 

(e) the expiration date;3 and

 

(f) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to

 

 

________________________



1The Borrower shall deliver the Issuing Notice to the Agent (who shall provide a
copy to the Lenders) and the applicable Issuing Bank.

 

2Unless the Issuing Bank otherwise agrees, this notice, to be effective, must be
received by the relevant Issuing Bank not later than 12:00 p.m. (New York time)
on the third Business Day prior to the Credit Date.

 

3The expiration date for the requested Letter of Credit must be within two years
from the date of issuance of such Letter of Credit, and in no event shall the
Letter of Credit have an expiration date later than the Letter of Credit
Expiration Date specified in the Credit Agreement.

 

 

 

 





 EXHIBIT L-1

 

 

the expiration date of such Letter of Credit, would require the Issuing Bank to
make payment under such Letter of Credit.4

 

The Borrower hereby certifies that:

 

(i) the Letter of Credit requested on the Credit Date is to be used for general
corporate purposes;

 

(ii) after issuing such Letter of Credit, the Total Utilization of Revolving
Credit Commitments shall not exceed the Revolving Credit Commitments then in
effect;

 

(ii) after issuing such Letter of Credit, the Letter of Credit Usage shall not
exceed the Letter of Credit Sublimit then in effect;

 

(iii) as of the Credit Date, the representations and warranties set forth in
Article III of the Credit Agreement (other than Section 3.04) and in each of the
other Loan Documents are true and correct in all material respects on and as of
such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

(iv) as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the Credit Extension contemplated hereby that
would constitute an Event of Default or a Default; and

 

(v) the Borrower has delivered to the Agent the certificates required by
Sections 4.03(b) and 4.03(c) to satisfy the conditions precedent to the issuance
of such Letter of Credit and has paid to Agent the fees payable on or before the
Credit Date referred to in Section 2.10 of the Credit Agreement and all expenses
payable pursuant to Section 9.03 of the Credit Agreement which have accrued to
the Credit Date and been invoiced to the Borrower.

 

Date:     SUNPOWER CORPORATION                   By:     Name:     Title:      
       

 

 

 



 

 

4If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application (appropriately completed and signed by an authorized officer
of the Borrower and, if applicable, the other Loan Party or Subsidiary Applicant
requesting the issuance of the Letter of Credit, including agreed-upon draft
language for such Letter of Credit reasonably acceptable to the applicable
Issuing Bank) on such Issuing Bank’s standard form.

 

 

 EXHIBIT L-2

 

Exhibit B-3

 

Form of Letter of Credit Compliance Certificate

 

See attached.

 

 



Second Amendment to Revolving Credit Agreement

 



 

 

 

EXHIBIT M

 

FORM OF LETTER OF CREDIT COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED FINANCIAL OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER
CAPACITY AS A FINANCIAL OFFICER OF SUNPOWER CORPORATION, A DELAWARE CORPORATION,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES ON BEHALF OF SUNPOWER CORPORATION AS OF
THE DATE HEREOF THAT:

 

1. I am the duly elected [Executive Vice President and Chief Financial Officer]
of SunPower Corporation, a Delaware corporation (the “Borrower”);

 

2. This Letter of Credit Compliance Certificate (this “Certificate”) is
delivered pursuant to Section 5.01(g) of that certain Revolving Credit
Agreement, dated as of July 3, 2013 (as amended by the First Amendment dated as
of August 26, 2014 and further amended by the Second Amendment dated as of
February 17, 2016 and as further amended, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions listed as Lenders therein and Crédit Agricole Corporate
and Investment Bank, as Agent. All capitalized terms used and not otherwise
defined herein have the meanings given to them in the Credit Agreement.

 

3. The aggregate unused and available “Commitment Amount” under and as defined
in the Total Guaranteed LOC Facility Agreement (i.e., the Total Guaranteed LOC
Available

 

Amount) is $ .

 

4. The scheduled maturity date of the Total Guaranteed LOC Facility Agreement is
____________.and, if different, the “Commitment Amount” is scheduled to mature
on ____________.

 

5. The names of the Issuing Bank, the applicant and the beneficiary, the face
amount, the expiration date and the amount and type of Cash Collateral, if any,
in respect of each outstanding Letter of Credit is listed on the attached
schedule.

 

6. Except as indicated on the attached schedule, each outstanding Letter of
Credit is (1) of a type permitted to be issued under the Total Guaranteed LOC
Facility Agreement and (2) eligible to be backstopped by a letter of credit
issued thereunder.

 

7. The Letter of Credit Usage is $____________.

 

8. The Uncollateralized Letter of Credit Usage is $____________.

 

9. The Total Guaranteed LOC Minimum Amount is $____________.

 

10. The Total Guaranteed LOC Available Amount exceeds the Total Guaranteed LOC
Minimum Amount.

 

 



LETTER OF CREDIT COMPLIANCE CERTIFICATE
(SunPower Corporation)

 



 



 M-1

 

 

11. The Agent is authorized to post this Certificate for the Lenders on a
Platform.

 

IN WITNESS WHEREOF, this Certificate has been executed as of ____________.

 

  By:  
 
  Name:     Title:  

 

 

 

 



 



LETTER OF CREDIT COMPLIANCE CERTIFICATE
(SunPower Corporation)

 




 M-2

 

[attach schedule, if applicable]

 

 

 



LETTER OF CREDIT COMPLIANCE CERTIFICATE
(SunPower Corporation)

 



 

 

 M-3

 

Exhibit B-4

 

Form of Adherence Agreement

 

See attached.

 

 

 



Second Amendment to Revolving Credit Agreement

 



 

 

 

EXHIBIT N

 

FORM OF ADHERENCE AGREEMENT

 

ADHERENCE AGREEMENT (this “Agreement”) dated as of ____________, 20___ among
                  , which is a new Subsidiary Applicant (the “New Subsidiary
Applicant”), SunPower Corporation, a Delaware corporation, the direct or
indirect parent of the New Subsidiary Applicant (the “Borrower”), Crédit
Agricole Corporate and Investment Bank, as Agent, and the other Banks party to
the Credit Agreement referred to below.

 

Reference is made to the Revolving Credit Agreement dated as of July 3, 2013 (as
amended by the First Amendment dated as of August 26, 2014, further amended by
the Second Amendment dated as of February 17, 2016 and as further amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among the Borrower, the financial institutions parties thereto from time
to time as Banks, and Crédit Agricole Corporate and Investment Bank, as Agent.
Unless the context requires otherwise, terms used herein as defined terms and
not otherwise defined herein shall have the meanings given thereto in the Credit
Agreement.

 

Section 2.23 of the Credit Agreement provides that, subject to the satisfaction
of certain conditions, the undersigned New Subsidiary Applicant may become a
party to, and a “Subsidiary Applicant” under, the Credit Agreement by entering
into this Agreement.

 

Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. In accordance with Section 2.23 of the Credit Agreement, the New Subsidiary
Applicant by its signature below becomes a “Subsidiary Applicant” under the
Credit Agreement with the same force and effect as if originally named therein
as a Subsidiary Applicant. The New Subsidiary Applicant hereby (a) agrees to all
of the terms and provisions of the Credit Agreement applicable to it as a
Subsidiary Applicant thereunder and (b) represents and warrants that it
satisfies all of the requirements under the Credit Agreement for becoming a
Subsidiary Applicant and that the representations and warranties relating to it
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date). The Credit Agreement is hereby incorporated herein by
reference.

 

2. Hereinafter, each reference to the “Subsidiary Applicants” in the Credit
Agreement shall be deemed to include the New Subsidiary Applicant until such
time as the Borrower executes and delivers to the Agent a notice of termination
in substantially the form of Annex A hereto or such other form acceptable to the
Agent (a “Notice of Termination”), whereupon the New Subsidiary Applicant shall
cease to be a Subsidiary Applicant. Notwithstanding the preceding sentence, no
such Notice of Termination will become effective at a time when any Obligations
of the New Subsidiary Applicant shall be outstanding thereunder or any Letter of
Credit issued at the request of the New Subsidiary Applicant shall be
outstanding (which shall not have been Cash Collateralized); provided that such
Notice of Termination shall

 

 



 

 

 

be effective to terminate the New Subsidiary Applicant's right to request
Letters of Credit under the Credit Agreement.

 

3. The New Subsidiary Applicant hereby agrees to be liable under the Credit
Agreement with respect to each Letter of Credit issued at its request or at the
request of the Borrower to support the obligations of the New Subsidiary
Applicant, and agrees that each such Letter of Credit shall be treated for all
purposes as a Letter of Credit issued pursuant to the Credit Agreement.

 

4. Each of the New Subsidiary Applicant and the Borrower represents and warrants
to the Agent, each Issuing Bank and the other Banks that (a) the New Subsidiary
Applicant is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, (b) this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (b) no Default or Event of Default has occurred and
is continuing immediately after giving effect to the execution and delivery of
this Agreement.

 

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one agreement. This
Agreement shall become effective when the Agent shall have received counterparts
of this Agreement that bear the signatures of the New Subsidiary Applicant, the
Borrower, the Agent, each Issuing Bank and the other Banks. Delivery of an
executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

6. Each of the New Subsidiary Applicant and the Borrower agrees to furnish to
the Agent such information as the Agent, any Issuing Bank or any other Bank
shall reasonably request in connection with the New Subsidiary Applicant or the
Borrower.

 

7. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

 

8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

9. If any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in any other
Loan Document shall not in any way be affected or impaired.

 

10. All communications and notices hereunder shall be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to

 



 N-2

 

 

the New Subsidiary Applicant shall be given to it at the address set forth under
its signature hereto.

 

11. Neither this Agreement nor any provision hereof may be waived, amended, or
modified except as provided in Section 9.02 of the Credit Agreement.

 

12. The New Subsidiary Applicant agrees to reimburse the Agent and the Issuing
Banks for their reasonable expenses incurred in connection with this Agreement,
including the reasonable fees, disbursements and other charges of counsel.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 N-3

 

IN WITNESS WHEREOF, the parties hereto have caused this Adherence Agreement to
be duly executed and delivered as of the day and year first above written.

 

Address:   [•]

 



[NEW SUBSIDIARY APPLICANT]     By:
 
  Name:     Title:  

 



 

 







SUNPOWER CORPORATION     By:
 
  Name:     Title:  

 



 

 



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Agent     By:
 
  Name:     Title:  

 



 







    By:
 
  Name:     Title:  

 



 

 





[•],
 as Issuing Bank     By:
 
  Name:     Title:  

 



 







    By:
 
  Name:     Title:  

 

 



 

 





 N-4

 

 







[EACH OF THE OTHER BANKS]     By:
 
  Name:     Title:  

 

 

 



 

 N-5



 

 

 

 

 

 

 